Exhibit 10.1

EXECUTION VERSION

PURCHASE AGREEMENT

among

RadioShack Corporation,

other Sellers party hereto

and

General Wireless Operations Inc.

Dated as of May 15, 2015



--------------------------------------------------------------------------------

Table of Contents

 

I. DEFINITIONS

1.1

Certain Definitions

  1   

1.2

Other Definitional and Interpretive Matters

  12   

II. PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

2.1

Purchase and Sale of Assets

  14   

2.2

Excluded Assets

  15   

2.3

Assumption of Liabilities

  16   

2.4

Excluded Liabilities

  17   

2.5

Cure Costs

  17   

2.6

Non-Assignment of Assets

  18   

2.7

Further Conveyances and Assumptions

  19   

2.8

Purchased Companies’ Assets and Liabilities

  19   

2.9

Deferment Election(s)

  20   

2.10

UK Trademarks

  22   

III. CONSIDERATION; ADJUSTMENT

3.1

Consideration

  23   

3.2

Purchase Price Deposit

  23   

3.3

Payment of Purchase Price

  23   

3.4

Apportionments

  23   

3.5

Withholding

  24   

IV. CLOSING AND TERMINATION

4.1

Closing Date

  24   

4.2

Deliveries by Sellers

  24   

4.3

Deliveries by Purchaser

  25   

4.4

Termination of Agreement

  26   

4.5

Procedure Upon Termination

  26   

4.6

Effect of Termination

  26   

V. REPRESENTATIONS AND WARRANTIES OF SELLERS

5.1

Organization and Good Standing

  27   

5.2

Authorization of Agreement

  27   

5.3

Conflicts; Consents of Third Parties

  28   

5.4

Title to Purchased Assets

  28   

5.5

Intellectual Property

  29   

5.6

Validity of Contracts; Sufficiency of Assets

  30   

5.7

Litigation

  31   

 

i



--------------------------------------------------------------------------------

5.8

Financial Advisors

  31   

5.9

Financial Information; Undisclosed Liabilities

  31   

5.10

Taxes

  32   

5.11

Labor and Employment

  32   

5.12

Employee Benefit Plans

  33   

5.13

No Other Representations or Warranties; Schedules

  34   

VI. REPRESENTATIONS AND WARRANTIES OF PURCHASER

6.1

Organization and Good Standing

  34   

6.2

Authorization of Agreement

  34   

6.3

Conflicts; Consents of Third Parties

  35   

6.4

Litigation

  35   

6.5

Financial Advisors

  35   

6.6

Financial Capability

  36   

6.7

Condition of the Purchased Assets

  36   

VII. BANKRUPTCY COURT MATTERS

7.1

Bankruptcy Court Filings

  36   

7.2

Rejection of IP Contracts

  36   

7.3

Change of Case Name

  37   

VIII. COVENANTS

8.1

Access to Information

  37   

8.2

Actions Pending the Closing

  38   

8.3

Consents

  38   

8.4

Reserved

  39   

8.5

Further Assurances

  39   

8.6

Publicity

  39   

8.7

Confidentiality

  40   

8.8

Other Transition Matters

  40   

8.9

Intercompany Arrangements

  41   

8.10

Intellectual Property Restrictions

  41   

8.11

Customer Information

  41   

8.12

Third Party Vendor Inventory

  41   

8.13

Employees

  42   

IX. CONDITIONS TO CLOSING

9.1

Conditions Precedent to Obligations of Purchaser

  42   

9.2

Conditions Precedent to Obligations of Sellers

  43   

9.3

Conditions Precedent to Obligations of Purchaser and Sellers

  44   

9.4

Frustration of Closing Conditions

  44   

 

ii



--------------------------------------------------------------------------------

X. TAXES

10.1

Transfer Taxes

  44   

10.2

Purchase Price Allocation

  45   

10.3

Certain Periodic Non-Income Taxes

  45   

10.4

Cooperation and Audits

  46   

XI. MISCELLANEOUS

11.1

No Survival of Representations and Warranties

  46   

11.2

Expenses

  47   

11.3

Injunctive Relief

  47   

11.4

Submission to Jurisdiction; Consent to Service of Process

  47   

11.5

Waiver of Right to Trial by Jury

  48   

11.6

Entire Agreement; Amendments and Waivers

  48   

11.7

Governing Law

  48   

11.8

Notices

  49   

11.9

Severability

  50   

11.10

Assignment

  50   

11.11

Non-Recourse

  50   

11.12

Counterparts

  51   

 

iii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

PURCHASE AGREEMENT (this “Agreement”), dated as of the date set forth on the
signature page hereto, among General Wireless Operations Inc., a Delaware
corporation (the “Purchaser”), RadioShack Corporation, a Delaware corporation
(the “Company”), and each of the Company’s Subsidiaries listed on the signature
pages hereto (together with the Company, each a “Seller” and, collectively, the
“Sellers”).

RECITALS:

A. Sellers are debtors and debtors in possession under title 11 of the United
States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), and filed
voluntary petitions for relief under chapter 11 of the Bankruptcy Code on
February 5, 2015 (the “Filing”) in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”), where the Sellers’ bankruptcy
cases are jointly administered under Case No. 15-10197(BLS) (collectively, the
“Bankruptcy Case”);

B. Sellers desire to sell to Purchaser the Purchased Assets (defined below) and
transfer to Purchaser the Assumed Liabilities (defined below) and Purchaser
desires to purchase from Sellers the Purchased Assets and assume the Assumed
Liabilities, in each case upon the terms and conditions hereinafter set forth;

C. The execution and delivery of this Agreement and Sellers’ ability to
consummate the transactions set forth in this Agreement are subject to, among
other things, the entry of the Sale Order (defined below) under, inter alia,
Sections 363 and 365 of the Bankruptcy Code; and

D. The Parties desire to consummate the proposed transaction as promptly as
practicable after the Bankruptcy Court enters the Sale Order.

NOW, THEREFORE, the parties hereto hereby agree as follows:

I. DEFINITIONS

1.1 Certain Definitions. For purposes of this Agreement, the following terms,
when used herein with initial capital letters, have the meanings specified in
this Section 1.1:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person, and the term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities, by contract or otherwise.



--------------------------------------------------------------------------------

“Asia Joint Venture” means FIH RadioShack (Asia) Retail Holdings Limited.

“Assumed Cure Costs” means, with respect to any Purchased Contract, the Cure
Costs, if any, for such Purchased Contract up to the amount of such Cure Costs
set forth on either (i) the Notice of (I) Potential Assumption and Assignment of
Executory Contracts and (II) Cure Amounts filed by Sellers with the Bankruptcy
Court on April 17, 2015, or (ii) the Supplemental Notice of (I) Potential
Assumption and Assignment of Executory Contracts and (II) Cure Amounts filed by
Sellers with the Bankruptcy Court on May 5, 2015.

“Berjaya Receivable” means the receivable in the amount of $1,500,000 owed to
the Company by Berjaya Retail RS (Cayman) Limited pursuant to the International
Development Agreement, dated March 14, 2012, between the Company and Berjaya
Retail RS (Cayman) Limited, as amended (including, for the avoidance of doubt,
Amendment No. 2 to the International Development Agreement, dated March 14,
2012, between the Company and Berjaya Retail RS (Cayman) Limited).

“Bidding Procedures Order” means the order of the Bankruptcy Court, entered on
April 30, 2015, authorizing, among other things, the sale of the Purchased
Assets and assumption and assignment of the Purchased Contracts and the
assumption of the Assumed Liabilities pursuant to the bid procedures set forth
therein.

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which commercial banks in New York, New York are authorized or required by Law
to close.

“Business Employees” means the Seller Employees and the Purchased Company
Employees.

“Caribbean Trademark License” means the Trademark Agreement entered into by the
Company and TRS Quality, Inc. on the one hand, and Regal Forest Holding Co.
Ltd., on the other hand, dated April 15, 2015.

“Caribbean Trademarks” means those trademarks licensed to Regal Forest Holding
Co. Ltd. under the Caribbean Trademark License.

“Code” means the Internal Revenue Code of 1986.

“Contract” means any contract, agreement, commitment, promise or undertaking
(including any indenture, note, bond or other evidence of indebtedness, lease,
instrument, license, lease, purchase order or other legally binding agreement)
whether written or oral.

“Contract Debit Balance” means the aggregate debit balance owed to Sellers under
the following supplier Contracts: D & H Distributing Company ($2,097,613); Swann
Communications USA ($110,078); Incipio Technologies ($68,915); Innovative
Technology Electronics Co. ($5,714); and IFROGZ, INC. ($2,293).

 

2



--------------------------------------------------------------------------------

“Copyrights” means all of Sellers’ right, title and interest in, to or under any
copyrightable works, copyrights and works of authorship in every jurisdiction
worldwide and all applications, registrations, renewals and extensions in
connection therewith, including as set forth on Schedule 2.1(b)(i).

“Cure Costs” means monetary amounts that must be paid and obligations that
otherwise must be satisfied under sections 365(b)(1)(A) and (B) of the
Bankruptcy Code in connection with the assumption and/or assignment of any
Purchased Contract, as agreed upon by the parties hereto or determined by the
Bankruptcy Court pursuant to the procedures in the Bidding Procedures Order.

“Customer Information” means all customer lists and related customer data
described on Schedule 2.1(b)(iii) (as such schedule may be modified prior to the
Sale Hearing by mutual agreement of the Purchaser and Sellers) that is in the
possession, custody or control of Sellers.

“Documents” means (a) all books, records, files, invoices, inventory records,
product specifications, cost and pricing information, supplier lists, business
plans, personnel records, catalogs, customer literature and quality control
records and manuals and (b) Marketing Materials, in each case of clauses (a) and
(b) relating to any Purchased Asset, any Purchased Company or any Transferred
Employee, in each case including all data and other information stored in any
format or media, including on hard drives (including those located on remote
servers, whether operated by Sellers or by third-party providers), discs, tapes,
hard copy or other media.

“Employee Benefit Plan” means any “employee benefit plan” (as defined in ERISA
§ 3(3), whether or not subject to ERISA) and any other employment, benefit or
compensation plan, program, agreement or arrangement maintained, sponsored, or
contributed or required to be contributed to by any Purchased Company or any
ERISA Affiliate thereof or with respect to which any Purchased Company or any
ERISA Affiliate thereof has any Liability or to which any Purchased Company is a
party.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all Laws issued thereunder.

“ERISA Affiliate” means, with respect to any Purchased Company or any Seller,
any Person that, at any relevant time, is or was treated as a single employer
with such Purchased Company or Seller for purposes of Code § 414.

“Excluded Matter” means the effect of: (i) any change in the United States or
foreign economies or financial markets in general; (ii) any change that
generally affects

 

3



--------------------------------------------------------------------------------

the businesses in which a Seller generally competes; (iii) any change arising in
connection with earthquakes, hostilities, acts of war, sabotage or terrorism or
military actions or any escalation or material worsening of any such
hostilities, acts of war, sabotage or terrorism or military actions; (iv) any
change in applicable Laws or accounting rules; (v) any actions taken or proposed
to be taken by Purchaser or any of its Affiliates; (vi) any effect resulting
from the public announcement of this Agreement; or (vii) any effect resulting
from the Filing and a Seller’s inability to pay certain obligations as a result
of the Filing; provided, however, that with respect to clauses (i), (ii) and
(iv), such effects do not disproportionately adversely affect the business of
owning or operating the Purchased Assets, taken as a whole, as compared to other
similarly situated businesses.

“Final Order” means an Order of the Bankruptcy Court or other court of competent
jurisdiction: (i) as to which no appeal, notice of appeal, motion to amend or
make additional findings of fact, motion to alter or amend judgment, motion for
rehearing or motion for new trial, request for stay, motion or petition for
reconsideration, application or request for review, or other similar motion,
application, notice or request (collectively, a “Challenge”) has been timely
filed, or, if any of the foregoing has been timely filed, it has been disposed
of in a manner that upholds and affirms the subject order in all respects
without the possibility for further Challenge thereon; (ii) as to which the time
for instituting or filing a Challenge shall have expired; and (iii) as to which
no stay is in effect.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, or any agency, authority, department,
commission, board, bureau, official or instrumentality of such body, or any
self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of Law), whether
foreign, federal, state, or local, or any agency, instrumentality or authority
thereof, or any court or arbitrator thereof (public or private) of competent
jurisdiction.

“Intellectual Property” means (i) any copyrightable works, copyrights and works
of authorship in every jurisdiction worldwide and any applications,
registrations, renewals and extensions in connection therewith, (ii) any
patents, patent applications, patent disclosures and invention disclosure
statements, together with any provisionals, reissuances, continuations,
continuations-in-part, divisionals, revisions, extensions and reexaminations
thereof in every jurisdiction worldwide, (iii) any trademarks, service marks,
trade dress, logos and designs in every jurisdiction worldwide (including all
goodwill thereof), whether registered or unregistered, any licenses to third
parties to use any of the foregoing and any internet domain names, Uniform
Resource Locators and internet rights (including IP addresses, AS numbers and
social media accounts (including

 

4



--------------------------------------------------------------------------------

Facebook and Twitter)), and any applications, registrations, and renewals in
connection therewith, (iv) any other intellectual property rights (including
with respect to software) and (v) any rights of action and remedies for past,
present and future infringements of any of the foregoing.

“IP Contracts” means the Contracts of Sellers under which any third party is
granted any rights with respect to any Purchased Intellectual Property that
Purchaser elects to assume pursuant to a notice delivered to Sellers at any time
prior to the Closing or within 90 days following the Closing (it being agreed
that Purchaser may make such election with respect to any such Contracts,
including those set forth on Schedules 5.5(a) and 5.6(a)), provided that any
such Contract that Purchaser elects to assume pursuant to a notice delivered to
Sellers at any time following the Closing shall be deemed to be a Deferred Asset
pursuant to Section 2.9(a).

“IRS” means the Internal Revenue Service.

“Knowledge of Sellers” or “Sellers’ Knowledge” means the knowledge, after
reasonable inquiry, of those officers of Sellers identified on Schedule 1.1(a).

“Law” means any federal, state, local or foreign law, statute, code, ordinance,
rule, regulation, order, judgment, writ, stipulation, award, injunction or
decree or common law requirement.

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private) or claims or any proceedings by or before
a Governmental Body.

“Liability” means any debt, loss, liability, claim (including “claim” as defined
in the Bankruptcy Code), commitment, undertaking, damage, expense, fine,
penalty, cost, royalty, deficiency or obligation (including those arising out of
any action, such as any settlement or compromise thereof or judgment or award
therein), of any nature, whether known or unknown, disclosed or undisclosed,
express or implied, primary or secondary, direct or indirect, matured or
unmatured, fixed, absolute, contingent, accrued or unaccrued, liquidated or
unliquidated, and whether due or to become due, and whether in contract, tort or
otherwise.

“Lien” as applied to any Person means any lien, encumbrance, pledge, mortgage,
deed of trust, security interest, claim, lease, sublease, charge, option, right
of first offer or first refusal, right of use or possession, restriction,
easement, servitude, restrictive covenant, encroachment or encumbrance or any
other similar encumbrance or restriction in respect of an asset of such Person,
whether imposed by Law, Contract or otherwise.

“Marketing Materials” means all marketing materials, marketing research data,
customer and sales information, product literature, promotional materials and
data,

 

5



--------------------------------------------------------------------------------

advertising and display materials (including all underlying designs, samples,
charts, diagrams, photos and electronic files related to the foregoing) and all
training materials, in each case in whatever form or medium (e.g., audio,
visual, digital or print) held in any Seller’s name and related to any Purchased
Asset or any Purchased Company as of the Closing Date.

“Multiemployer Plan” means any “multiemployer plan” (as defined in ERISA §
3(37)) contributed to by any Seller or any ERISA Affiliate or with respect to
which any Seller or any ERISA Affiliate has any Liability.

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of, or entered, issued, made or rendered by, a Governmental
Body.

“Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of Sellers’ businesses consistent with past practice and
custom of Sellers prior to the Filing.

“Patents” means all of Sellers’ right, title and interest in, to or under any
patents, patent applications, patent disclosures and invention disclosure
statements, together with all provisionals, reissuances, continuations,
continuations-in-part, divisions, revisions, extensions and reexaminations
thereof in every jurisdiction worldwide, including as set forth on Schedule
2.1(b)(i).

“Permitted Exceptions” means (i) statutory Liens for Taxes not yet delinquent or
the amount or validity of which is being contested in good faith by appropriate
proceedings, (ii) mechanics’, carriers’, workers’, repairers’ and similar Liens
arising or incurred in the Ordinary Course of Business, (iii) title of a lessor
under a capital or operating lease if such lease is a Purchased Contract,
(iv) any other imperfections in title, charges, easements, restrictions,
licenses and encumbrances that do not materially affect the value, use or
transferability of the affected asset or property, (v) Liens for Taxes that
constitute Assumed Liabilities, and (vi) Liens that will be released by the Sale
Order.

“Permits” means all franchises, grants, authorizations, licenses, permits,
easements, variances, exceptions, consents, certificates, approvals, clearances
and Orders of a Governmental Body that are necessary for Sellers (or, for
purposes of Section 8.3, Purchaser) to own, lease and operate the Purchased
Assets as they are now being owned, leased and operated.

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.

“PRC” means the People’s Republic of China.

 

6



--------------------------------------------------------------------------------

“Pre-Paid Expenses” means all deposits and prepaid charges and expenses of
Sellers as of the Closing Date to the extent related to a Purchased Contract
(but excluding the deposits made under the Contracts set forth on Schedule
2.1(b)(ix)) and after applying any such deposits, prepaid charges and expenses
against any Cure Costs payable to the third party to whom such deposits, prepaid
charges and expenses were paid.

“Previously Sold Assets” means those assets, properties, rights and interests
(including Intellectual Property rights) that a Seller has agreed to sell,
transfer, convey or deliver to Office Depot de México, S.A. de C.V pursuant to
the Purchase Agreement entered into by the Company, ITC Services, Inc., Tandy
International Corporation, TRC Quality, Inc. and Tandy Finance Corporation on
the one hand, and Office Depot de México, S.A. de C.V. on the other hand, dated
March 23, 2015.

“Prior Asset Sales” means the asset sale transactions pursuant to the following
agreements: (i) Purchase Agreement, dated March 24, 2015, by and among
RadioShack Corporation, TRS Quality, Inc. and Delta RS for Trading;
(ii) Purchase Agreement, dated March 23, 2015, by and among RadioShack
Corporation, ITC Services, Inc., Tandy International Corporation, TRS Quality,
Inc., Tandy Finance Corporation and Office Depot de Mexico, S.A. de C.V.;
(iii) Purchase Agreement, dated March 25, 2015, by and among RadioShack
Corporation, TRS Quality, Inc., RadioShack International, Tandy Corporation and
Regal Forest Holding Co. Ltd.; and (iv) Amended and Restated Asset Purchase
Agreement, dated March 31, 2015, by and among General Wireless Inc., RadioShack
Corporation and certain of its Subsidiaries set forth on Annex 1 thereto, and
Sprint Solutions, Inc.

“Purchased Companies” means RadioShack Global Sourcing (Hong Kong) Limited,
Shenzhen RSGS Electronics (PRC) Limited and the Asia Joint
Venture, provided that (i) the Asia Joint Venture shall not be deemed to be a
“Purchased Company” for purposes of the representations and warranties set forth
in Article V (except for the representations and warranties set forth
in Section 5.4(b)), and (ii) for purposes of any covenant that would require
Sellers to cause the Asia Joint Venture to take or refrain from taking any
action, such covenant shall be understood only to require Sellers to use their
reasonable best efforts to cause the Asia Joint Venture to take or refrain from
taking such action.

“Purchased Company Employee” means any employee of the Purchased Companies.

“Purchased Company Employee Plan” means an Employee Benefit Plan maintained or
sponsored by a Purchased Company or to which any Purchased Company is a party.

“Purchased Company Parent” means RadioShack Global Sourcing (Hong Kong) Limited.

 

7



--------------------------------------------------------------------------------

“Purchaser Material Adverse Effect” means any event, change, effect, condition,
state of facts or occurrence (regardless of whether such event, change, effect,
condition, state of facts or occurrence constitutes a breach of any
representation, warranty or covenant of Purchaser hereunder) which has had or
would reasonably be expected to have, individually or when considered together
with any other event, change, effect, condition, state of facts or occurrence, a
material and adverse effect on the ability of Purchaser to consummate the
transactions contemplated by this Agreement or perform its obligations under
this Agreement.

“Representative” means, with respect to any Person, any and all directors,
officers, partners, managers, employees, consultants, financial advisors,
counsel, accountants and other agents, including actual and potential financing
sources of such Person.

“Sale Hearing” means the hearing before the Bankruptcy Court held pursuant to
the Bidding Procedures Order to determine the highest or best bid for the
Purchased Assets.

“Sale Order” means an order entered by the Bankruptcy Court: (i) that was on
appropriate notice to all parties entitled to notice of any motion relating to
the Purchased Assets, this Agreement or the transactions contemplated hereby;
(ii) that is not subject to a stay pending appeal; (iii) that provides, at
least, the following: (a) the Purchased Assets will be transferred to Purchaser
free and clear of all Liens and all Liabilities of any kind or nature
whatsoever, whether at law or in equity, including free and clear of any rights
or claims based on theories of transferee or successor liability under any
applicable Law, whether arising before or after the Filing, save and excepting
only those Liabilities expressly assumed by Purchaser in writing under this
Agreement and Transferred Exceptions; (b) Purchaser has acted in “good faith”
within the meaning of and is entitled to the protections of section 363(m) of
the Bankruptcy Code; (c) this Agreement was negotiated, proposed and entered
into by the parties hereto without collusion, in good faith and from arm’s
length bargaining positions; and (d) this Agreement and the transactions
contemplated hereby may, subject to the terms set forth herein, be specifically
enforced against and binding upon, and not subject to rejection or avoidance by
any Seller or their respective estates or any chapter 7 or chapter 11 trustee of
the Sellers or other representative of their respective estates; and (iv) that
is otherwise reasonably satisfactory to Purchaser.

“Seller Employee” means any employee of the Sellers (excluding the Purchased
Companies) that performs functions that relate to the Sourcing Business and/or
the Store Licensee Business.

“Seller Material Adverse Effect” means any event, change, effect, condition,
state of facts or occurrence (regardless of whether such event, change, effect,
condition, state of facts or occurrence constitutes a breach of any
representation, warranty or covenant of

 

8



--------------------------------------------------------------------------------

Sellers hereunder) which has had or would reasonably be expected to have,
individually or when considered together with any other events, changes,
effects, conditions, states of facts or occurrences, (i) a material adverse
effect on or a material adverse change in or to the Purchased Assets and the
Purchased Companies, considered as a whole, (ii) a material and adverse effect
on the ability of Sellers to consummate the transactions contemplated by this
Agreement or perform their obligations under this Agreement or (iii) the effect
of preventing or materially delaying the consummation of the transactions
contemplated by this Agreement, other than in the case of clause (i) an event,
change, effect, condition or occurrence resulting from an Excluded Matter.

“Sourcing Assets” means the Sourcing Contracts, the Sourcing Non-Contractual
Assets and the Purchased Equity.

“Sourcing Business” means the Sellers’ private label sourcing business as
operated during the 12-month period prior to the Filing, taking into account for
purposes of the representations and warranties set forth in Article V reductions
in headcount and importation operations and non-payment of vendors and
suppliers, in each case solely with respect to such business since the Filing.

“Sourcing Contracts” means the Contracts of Sellers that are primarily related
to or are otherwise material to the Sourcing Business (but excluding any
Contracts with third party suppliers to the Sourcing Business) that Purchaser
elects to assume pursuant to a notice delivered to Sellers at any time prior to
the Closing or within 90 days following the Closing (it being agreed that
Purchaser may make such election with respect to any such Contracts, including
those set forth on Schedules 5.5(a) and 5.6(a)), provided that any such Contract
that Purchaser elects to assume pursuant to a notice delivered to Sellers at any
time following the Closing shall be deemed to be a Deferred Asset pursuant to
Section 2.9(a).

“Sourcing Non-Contractual Assets” means the non-contractual assets of Sellers
that are primarily related to or are otherwise material to the Sourcing Business
(including any non-contractual assets listed on Schedule 2.1(b)(vi)).

“Store Licensee” means any third party that is not an Affiliate of any Seller
who operates a RadioShack® store, whether under a direct license from the Seller
or under a sublicense from a master licensee or master franchisee of any Seller,
and regardless of the form of Contract under which that Store Licensee operates
(including any franchise agreement, master franchise agreement, license
agreement or dealer agreement).

“Store Licensee Assets” means the assets relating to the Store Licensee Business
set forth on Schedule 2.1(b)(vii).

 

9



--------------------------------------------------------------------------------

“Store Licensee Business” means the Sellers’ business of operating relationships
with Store Licensees as operated during the 12-month period prior to the Filing,
taking into account for purposes of this Agreement the Prior Asset Sales.

“Store Licensee Contracts” means the Contracts of Sellers that are primarily
related to or are otherwise material to Sellers’ Store Licensee Business that
Purchaser elects to assume pursuant to a notice delivered to Sellers at any time
prior to the Closing or within 90 days following the Closing (it being agreed
that Purchaser may make such election with respect to any such Contracts,
including those set forth on Schedules 5.5(a) and 5.6(a)), provided that any
such Contract that Purchaser elects to assume pursuant to a notice delivered to
Sellers at any time following the Closing shall be deemed to be a Deferred Asset
pursuant to Section 2.9(a).

“Subsidiary” means each corporation or other Person in which a Person owns or
Controls, directly or indirectly, capital stock or other equity interests
representing more than 50% of the outstanding voting stock or other equity
interests, provided that with respect to Sellers and the Purchased Companies,
FIH RadioShack (Asia) Retail Holdings Limited shall be deemed a “Subsidiary” of
Sellers and the Purchased Company Parent.

“Tax Authority” means any government, or agency, instrumentality or employee
thereof, charged with the administration of any Law or regulation relating to
Taxes.

“Taxes” means (i) all federal, state, local, provincial, municipal, foreign or
other taxes, charges or other assessments, including, without limitation, all
income, alternative, minimum, add-on minimum, accumulated earnings, personal
holding company, net worth, intangibles, gross receipts, capital, sales, use, ad
valorem, value added, transfer, franchise, profits, intangibles, goods and
services, customs duties, conveyance, mortgage, registration, documentary,
recording, premium, inventory, capital stock, license, withholding, payroll,
employment, social security, unemployment, unemployment insurance, severance,
environmental (including taxes under Section 59A of the Code), disability,
workers’ compensation, health care natural resources, excise, severance, stamp,
occupancy, rent, real property, personal property, estimated or other similar
taxes, duties, levies or other governmental charges or assessments or
deficiencies thereof, (ii) any item described in clause (i) for which a taxpayer
is liable as a transferee or successor, by reason of the regulations under
Section 1502 of the Code, or by contract, indemnity or otherwise, and (iii) all
interest, penalties, fines, additions to tax or additional amounts imposed by
any Tax Authority in connection with any item described in clause (i) or (ii).

“Tax Return” means all returns, declarations, reports, estimates, information
returns or other documents (including any related or supporting estimates,
elections, schedules, statements or information and any attachments thereto or
amendments thereof) filed required to be filed in connection with the
determination, assessment or collection of any Tax or the administration of any
Laws, regulations or administrative requirements relating to any Tax.

 

10



--------------------------------------------------------------------------------

“Trademarks” means all of the Sellers’ trademarks, service marks, trade dress,
logos and designs in every jurisdiction worldwide (including those trademarks
listed on Exhibit D attached hereto and including all goodwill and rights to sue
for infringement thereof), whether registered or unregistered, all licenses to
third parties to use any of the foregoing and all of the Sellers’ internet
domain names, Uniform Resource Locators and internet rights (including IP
addresses, AS numbers and social media accounts (including Facebook and
Twitter)), and all applications, registrations, and renewals in connection
therewith, including as set forth on Schedule 2.1(b)(i), but excluding the
Caribbean Trademarks.

“Transferred Exception” means (i) Liens created by Purchaser and (ii) title of a
lessor under a capital or operating lease if such lease is a Purchased Contract.

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended, any similar Law, and the rules and regulations thereunder.

Terms Defined Elsewhere in this Agreement. For purposes of this Agreement, the
following terms have meanings set forth in the sections indicated:

 

Term

  

Section

Agreement    Preamble Allocation Notice of Objection    10.2(a) Assumed
Liabilities    2.3 Avoidance Actions    2.2(g) Bankruptcy Case    Recitals
Bankruptcy Code    Recitals Bankruptcy Court    Recitals Cash Amount    3.1(a)
Chapter 11 Deposits    2.2(h) Circular 698 Return    10.1(b) Closing    4.1
Closing Date    4.1 Closing IP Contract Rejection    7.2 Company    Preamble
Confidentiality Agreement    8.7 Consumer Data    2.1(b)(v) Cure Cost
Determination Date    2.6(c) Deposit Amount    3.2 Deposits    2.1(b)(i)
Deferred Asset    2.9(a) Deferred Closing    2.9(b) Deferred Closing Date   
2.9(b) Deferment Election    2.9(a) Deferment Period    2.9(a)

 

11



--------------------------------------------------------------------------------

Term

  

Section

Deferred Equity    2.9(a) Excluded Assets    2.2 Excluded Liabilities    2.4
Filing    Recitals Final Allocation Statement    10.2(a) Financial Statements   
5.9 FTC    8.4(a) Manager    2.9(c)(iii) Necessary Consent    2.6(a) Periodic
Non-Income Taxes    10.3(a) Post-Closing Straddle Period    10.3(b) Pre-Closing
Straddle Period    10.3(b) Proposed Allocation Statement    10.2(a) Purchased
Assets    2.1(b) Purchased Companies    2.1(b)(v)) Purchased Contracts   
2.1(b)(ii) Purchased Equity    2.1(b)(v) Purchased Intellectual Property   
2.1(b)(iv) Purchase Price    3.1 Purchaser    Preamble Seller or Sellers   
Preamble Straddle Period    10.3(b) Termination Date    4.4(a) Transfer Taxes   
10.1 Transferred Employee    8.13 TSA    8.8 TSA Amendment    8.8 UK Trademarks
   2.10

1.2 Other Definitional and Interpretive Matters. (a) Unless otherwise expressly
provided, for purposes of this Agreement, the following rules of interpretation
will apply:

Calculation of Time Period. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
will be excluded. If the last day for the giving of any notice or the
performance of any act required or permitted under this Agreement is a day that
is not a Business Day, then the time for the giving of such notice or the
performance of such action will be extended to the next succeeding Business Day.

 

12



--------------------------------------------------------------------------------

Contracts. Reference to any Contract means such Contract as amended or modified
and in effect from time to time in accordance with its terms.

Dollars. Any reference in this Agreement to $ will mean U.S. dollars.

Exhibits/Schedules. All Exhibits and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein. Any capitalized terms used in any Schedule or Exhibit but
not otherwise defined therein will be defined as set forth in this Agreement.

GAAP. Terms used herein which are defined in GAAP are, unless specifically
defined herein, used herein as defined in GAAP.

Gender and Number. Any reference in this Agreement to gender will include all
genders, and words imparting the singular number only will include the plural
and vice versa.

Headings. The division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and will not affect or be utilized in construing or interpreting this Agreement.
All references in this Agreement to any Article, Section, Recital, Exhibit or
Schedule are to the corresponding Article, Section, Recital, Exhibit or Schedule
of or to this Agreement unless otherwise specified.

Herein. The words such as “herein,” “hereinafter,” “hereof” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

Including. The word “including” or any variation thereof means “including,
without limitation” and will not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.

Law. Reference to any Law means such Law as amended, modified, codified,
replaced or re-enacted, in whole or in part, and in effect from time to time,
including any successor legislation thereto and any rules and regulations
promulgated thereunder, and references to any section or other provision of a
Law means that section or provision of such Law in effect from time to time and
constituting the substantive amendment, modification, codification, replacement
or re-enactment of such section or other provision.

(b) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as jointly drafted by
the parties hereto and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

13



--------------------------------------------------------------------------------

II. PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

2.1 Purchase and Sale of Assets. (a) On the terms and subject to the conditions
set forth in this Agreement, at the Closing, Purchaser will purchase, acquire
and accept from the applicable Seller, and each Seller will sell, transfer,
convey and deliver to Purchaser, all of such Seller’s right, title and interest
in, to and under the Purchased Assets, free and clear of all Liens (other than
Transferred Exceptions) and Excluded Liabilities.

(b) The term “Purchased Assets” means all of the following properties, assets
and rights of any Seller (other than the Excluded Assets) existing as of the
Closing:

(i) the Trademarks, Patents and Copyrights and all of Sellers’ other
Intellectual Property (excluding the Caribbean Trademarks) and all rights of
action and remedies for past, present and future infringements of any of the
foregoing (the “Purchased Intellectual Property”);

(ii) the Contracts to which any Seller is a party that (A) are Sourcing
Contracts, Store Licensee Contracts or IP Contracts, (B) are unexpired as of the
Closing Date (including those Contracts that have been previously unrenewed) and
(C) have not been rejected (or are the subject of a notice of rejection or a
pending rejection motion) by Sellers (the “Purchased Contracts”);

(iii) the Customer Information;

(iv) all warranties, guarantees and similar rights related to the Purchased
Assets, including warranties and guarantees made by suppliers, manufacturers and
contractors under the Purchased Assets, and claims against suppliers and other
third parties in connection with the Purchased Contracts;

(v) the shares of capital stock and other equity interests of the Purchased
Company Parent (such equity interests, the “Purchased Equity”) and any
securities convertible into, exchangeable or exercisable for shares of capital
stock or other equity interest of the Purchased Company Parent;

(vi) the Sourcing Non-Contractual Assets;

(vii) the Store Licensee Assets;

(viii) all Permits and pending applications therefor to the extent transferable
under applicable Law;

 

14



--------------------------------------------------------------------------------

(ix) all Pre-Paid Expenses;

(x) the Berjaya Receivable;

(xi) all goodwill associated with the Purchased Assets;

(xii) all Documents (other than those described in Section 2.2(e)) to the extent
permitted by applicable Laws;

(xiii) all rights of Sellers under non-disclosure or confidentiality,
non-compete, or non-solicitation agreements relating to any Purchased Asset or
Purchased Company (or any portion thereof);

(xiv) the minute books, stock ledgers, corporate seals, stock certificates and
other similar books and records for each Purchased Company; and

(xv) all rights, claims, causes of action and credits owned by a Seller to the
extent relating to any Purchased Asset or Assumed Liability, including (A) any
such item arising under any guarantee, warranty, indemnity, right of recovery,
right of set-off or similar right in favor of such Seller in respect of any
Purchased Asset or Assumed Liability and (B) any causes of action arising under
chapter 5 of the Bankruptcy Code, relating to the Purchased Assets that are
against or otherwise involving any counterparty to any Purchased Contract.

2.2 Excluded Assets. Nothing herein contained will be deemed to constitute an
agreement to sell, transfer, assign or convey the Excluded Assets to Purchaser,
and Sellers will retain all right, title and interest to, in and under the
Excluded Assets. The term “Excluded Assets” means the Previously Sold Assets and
all assets, properties and rights of any Seller other than the Purchased Assets,
including:

(a) all cash and cash equivalents (excluding cash and cash equivalents held by
any Purchased Company);

(b) all accounts receivable (excluding accounts receivable held by any Purchased
Company and the Berjaya Receivable);

(c) the Contract Debit Balance;

(d) all rights, claims, causes of action and credits to the extent relating to
any Excluded Asset or Excluded Liability, including any such item to the extent
arising under any guarantee, warranty, indemnity or similar right in favor of a
Seller in respect of an Excluded Asset or Excluded Liability;

(e) any shares of capital stock or other equity interest of any of the Sellers
or any of their Subsidiaries (other than the Purchased Companies) or any

 

15



--------------------------------------------------------------------------------

securities convertible into, exchangeable or exercisable for shares of capital
stock or other equity interest of any of the Sellers or any of their
Subsidiaries (other than the Purchased Companies);

(f) any Documents prepared in connection with this Agreement or the transactions
contemplated hereby or primarily relating to the Bankruptcy Case, any minute
books, stock ledgers, corporate seals and stock certificates of Sellers or any
of their Subsidiaries (other than the Purchased Companies), and other similar
books and records that Sellers are required by Law to retain or that Sellers
determine are necessary or advisable to retain, including Tax Returns and
financial statements (other than with respect to the Purchased Companies);
provided, however, that (i) Purchaser will have the right to make copies of any
portions of such retained books and records that relate to the Purchased Assets
or the Transferred Employees and (ii) Sellers will have the right to make copies
of any portions of the transferred Documents to the extent necessary for Tax
purposes in connection with the wind-down of Sellers’ estate;

(g) all avoidance actions or similar causes of action arising under sections 544
through 553 of the Bankruptcy Code, including any proceeds thereof
(collectively, the “Avoidance Actions”), except as provided in
Section 2.1(b)(xiv);

(h) any security deposits or pre-paid expenses (other than the Pre-Paid
Expenses);

(i) subject to Section 2.6, any Purchased Contract that requires the consent of
a third party to be assumed and assigned hereunder as to which, by the Closing
Date, such consent has not been obtained;

(j) refunds, credits and rebates of Taxes of any Seller for any period or
portion thereof prior to or ending on the Closing Date;

(k) all employees of the Sellers (other than Transferred Employees and Purchased
Company Employees), all Employee Benefit Plans (other than those of the
Purchased Companies) and all funding vehicles and assets of all Employee Benefit
Plans (other than those of the Purchased Companies); and

(l) all rights in or to assets leased by Sellers except to the extent the
associated lease is assigned to Purchaser as a Purchased Contract.

2.3 Assumption of Liabilities. On the terms and subject to the conditions set
forth in this Agreement, at the Closing, Purchaser will assume, effective as of
the Closing, and will timely perform and discharge in accordance with their
respective terms, the following Liabilities existing as of the Closing Date
(collectively, the “Assumed Liabilities”):

(a) all Liabilities arising from the ownership or operation of the Purchased
Assets by Purchaser after the Closing;

 

16



--------------------------------------------------------------------------------

(b) any Assumed Cure Costs that Purchaser is required to pay pursuant to
Section 2.5; and

(c) all Liabilities of Sellers under the Purchased Contracts that arise on or
after the Closing Date (it being agreed that with respect to any Purchased
Contracts that are Deferred Assets, no Liabilities under such Contracts arising
between the Closing Date and the applicable Deferred Closing Date shall be
deemed Assumed Liabilities pursuant to this Section 2.3).

2.4 Excluded Liabilities. Notwithstanding anything to the contrary set forth
herein, Purchaser will not assume and will be deemed not to have assumed, and
Sellers will remain liable with respect to, the Excluded Liabilities. “Excluded
Liabilities” means any and all Liabilities of Sellers arising out of, relating
to or otherwise in respect the Purchased Assets prior to the Closing, all
Liabilities of Sellers arising from the transactions contemplated by this
Agreement and all other Liabilities of any Seller, other than the Assumed
Liabilities. For the avoidance of doubt, any litigation arising out of, relating
to or otherwise in respect of the Purchased Assets pending as of the Closing
Date shall be deemed an “Excluded Liability” hereunder.

2.5 Cure Costs. At the Closing and pursuant to section 365 of the Bankruptcy
Code, Sellers will assume the Purchased Contracts (to the extent not previously
assumed) and, subject to the terms herein, assign the Purchased Contracts to
Purchaser, and Purchaser, subject to the terms herein, will assume the Purchased
Contracts. All Assumed Cure Costs will be paid by Purchaser (to the extent not
paid by Sellers prior to Closing), as and when finally determined by the
Bankruptcy Court pursuant to the procedures set forth in the Bidding Procedures
Order and/or the Sale Order, and not by Sellers, and Sellers will have no
liability for any Assumed Cure Costs. As of the Closing, Sellers shall have paid
and satisfied any and all Cure Costs, other than the Assumed Cure Costs assumed
by Purchaser pursuant to Section 2.3(b), provided that to the extent that any
such Cure Costs to be paid by Sellers are subject to dispute as of the Closing,
Sellers shall have established as of the Closing cash reserves representing the
maximum amount of such Cure Costs solely for payment and satisfaction of such
Cure Costs in a manner reasonably satisfactory to Purchaser. To the extent that
any Cure Costs, other than the Assumed Cure Costs assumed by Purchaser pursuant
to Section 2.3(b), are not paid and satisfied by Sellers as of the Closing in
accordance with the foregoing sentence, Sellers shall cause any disputes over
such Cure Costs to be resolved and such Cure Costs (as determined pursuant to
such resolution) to be paid and satisfied as promptly as practicable following
the Closing.

 

17



--------------------------------------------------------------------------------

2.6 Non-Assignment of Assets.

(a) Notwithstanding any other provision of this Agreement to the contrary, this
Agreement will not constitute an agreement to assign or transfer and will not
effect the assignment or transfer of any Purchased Asset if (i) an attempted
assignment or transfer thereof, without the approval, authorization or consent
of, or granting or issuance of any license or permit by, any third party thereto
(each such action, a “Necessary Consent”), would constitute a breach, default or
violation thereof or of any Law or Order or in any way adversely affect the
rights of Purchaser thereunder and (ii) the Bankruptcy Court has not entered an
Order providing that such Necessary Consent is not required. In such event, such
assignment or transfer is subject to such Necessary Consent being obtained and
Sellers and Purchaser will use their commercially reasonable efforts to obtain
the Necessary Consents with respect to any such Purchased Asset or any claim or
right or any benefit arising thereunder for the assignment or transfer thereof
to Purchaser as Purchaser may reasonably request; provided, however, that
Sellers will not be obligated to pay any consideration therefor to any third
party from whom consent or approval is requested or to initiate any litigation
or legal proceedings to obtain any such consent or approval. If such Necessary
Consent is not obtained, or if an attempted assignment or transfer thereof would
be ineffective or would adversely affect the rights of Purchaser to such
Purchased Asset following the Closing, the Sellers and Purchaser will cooperate
in a mutually agreeable arrangement, to the extent feasible, under which
Purchaser would obtain the benefits and assume the obligations thereunder in
accordance with this Agreement, including subcontracting, sub-licensing, or
sub-leasing to Purchaser, or under which the applicable Seller would enforce for
the benefit of Purchaser all of its rights thereunder and with Purchaser
assuming such Seller’s obligations and any and all rights of such Seller against
a third party thereto.

(b) Subject to Section 2.6(a), if after the Closing (i) Purchaser holds any
Excluded Assets or Excluded Liabilities or (ii) any Seller holds any Purchased
Assets or Assumed Liabilities, Purchaser or the applicable Seller, will promptly
transfer (or cause to be transferred) such assets or assume (or cause to be
assumed) such Liabilities to or from (as the case may be) the other party. Prior
to any such transfer, the party receiving or possessing any such asset will hold
it in trust for such other party.

(c) Notwithstanding anything herein to the contrary, if as of the Closing, with
respect to any Purchased Contract, there is any dispute with a non-debtor party
relating to Cure Costs or adequate assurance or there has been a timely filed
cure objection, (i) such Purchased Contract shall not be assigned to Purchaser
at the Closing, (ii) until five days following the final and irrevocable
resolution of any such dispute or the conclusion of any applicable cure
objection hearing (whichever is earlier) (the “Cure Cost Determination Date”),
Purchaser will be entitled, in its sole discretion, to (x) assume such Purchased
Contract or (y) cause such Contract to be deemed an “Excluded Asset” for all
purposes hereunder by providing written notice thereof to Sellers, and
(iii) until the earlier of delivery of such written notice and the Cure Cost
Determination Date, at the request of Purchaser, Sellers and Purchaser will
cooperate in a mutually agreeable

 

18



--------------------------------------------------------------------------------

arrangement, to the extent feasible, under which Purchaser would obtain the
benefits and assume the obligations under such Purchased Contract in accordance
with this Agreement, including subcontracting, sub-licensing, or sub-leasing to
Purchaser, or under which the applicable Seller would enforce for the benefit of
Purchaser all of its rights thereunder and with Purchaser assuming such Seller’s
obligations and any and all rights of such Seller against a third party thereto.
Sellers will not reject or seek to reject any Contract that is a Purchased
Contract (including any Contract that would be a Store Licensee Contract,
Sourcing Contract or IP Contract if Purchaser elects to assume it) without the
consent of Purchaser, provided that, with respect to any Contact that Purchaser
has not consented to the rejection of prior to the Closing Date, Purchaser shall
reimburse Sellers for any direct out-of-pocket costs and expenses incurred by
Sellers in connection with the maintenance of any such Contract between the
Closing Date and 7 days following the date Purchaser consents to the rejection
of such Contract.

2.7 Further Conveyances and Assumptions. From time to time following the
Closing, Sellers and Purchaser will, and will cause their respective Affiliates
to, execute, acknowledge and deliver all such further conveyances, notices,
assumptions, assignments, releases and other instruments, and will take such
further actions, as may be reasonably necessary or appropriate to assure fully
to Purchaser and its respective successors or assigns, all of the properties,
rights, titles, interests, estates, remedies, powers and privileges intended to
be conveyed to Purchaser under this Agreement and to assure fully to each Seller
and its Affiliates and their successors and assigns, the assumption of the
liabilities and obligations intended to be assumed by Purchaser under this
Agreement, and to otherwise make effective the transactions contemplated hereby;
provided, that nothing in this Section 2.7 will require Purchaser or any of its
Affiliates to assume any Liabilities other than the Assumed Liabilities. To the
extent that any Subsidiary of a Seller that is not itself a Seller or Purchased
Company owns, leases or licenses (a) Intellectual Property or (b) other assets
that, in the case of clause (b) only, are primarily related to the operation of
the Sourcing Business or the Store Licensee Business (in each case other than
any Previously Sold Assets), at the request of Purchaser, Sellers will work in
good faith with Purchaser to transfer such assets to Purchaser, either by
treating such Subsidiary as a “Purchased Company” hereunder or by causing such
Subsidiary to transfer such assets to an entity designated by Purchaser for no
additional consideration.

2.8 Purchased Companies’ Assets and Liabilities. For the avoidance of doubt,
(a) except for purposes of Section 8.2, none of the assets, properties, rights
and Contracts of the Purchased Companies will be deemed to be Purchased Assets
or Excluded Assets, and such assets, properties, rights and Contracts will
remain those of the Purchased Companies (and transferred to the Purchaser
indirectly as a result of the sale of the Purchased Companies pursuant hereto),
(b) for purposes of Section 8.2, the assets, properties, rights and Contracts of
the Purchased Companies will be deemed to be Purchased Assets and Purchased
Contracts (if applicable) and (c) none of the Liabilities

 

19



--------------------------------------------------------------------------------

of the Purchased Companies will be deemed to be Assumed Liabilities or Excluded
Liabilities, and such Liabilities will remain those of the Purchased Companies
(and transferred to the Purchaser indirectly as a result of the sale of the
Purchased Companies pursuant hereto).

2.9 Deferment Election(s).

(a) Notwithstanding anything herein to the contrary, subject to the terms of
this Section 2.9, Purchaser may elect to defer the assignment, transfer,
conveyance and delivery of any Sourcing Asset (any such Sourcing Asset and any
Store Licensee Contract, Sourcing Contract or IP Contract that Purchaser elects
to assume after the Closing, a “Deferred Asset”) for a period of up to six
(6) months (the “Deferment Period”) following the Closing by providing written
notice to Sellers prior to the Closing. If Purchaser so elects to defer any such
assignment, transfer, conveyance and delivery (with respect to any Deferred
Asset, a “Deferment Election”), such Deferred Asset shall not be assigned,
transferred, conveyed and delivered as of the Closing.

(b) Purchaser shall notify Sellers during the Deferment Period of the date, time
and location that it desires to close the assignment, transfer, conveyance and
delivery of any Deferred Asset (the “Deferred Closing”, and the date thereof,
the “Deferred Closing Date”) at least three (3) Business Days prior to the
Deferred Closing Date. At any Deferred Closing, the Parties shall execute and
deliver such deeds, endorsements, assignments and other instruments of
assignment, transfer, conveyance and delivery as are reasonably requested by
Purchaser to assign, transfer, convey and deliver the applicable Deferred Asset
to Purchaser and vest title therein to Purchaser free and clear of all Liens
(other than Transferred Exceptions).

(c) If Purchaser makes a Deferment Election with respect to any Deferred Asset,
between the Closing and the applicable Deferred Closing Date:

(i) If such Deferred Asset is not the Purchased Equity, (A) such Deferred Asset
shall be held for the account of Purchaser and (B) subject to Section 2.9(d),
Sellers shall own and operate such Deferred Asset in the ordinary course of
business, consistent with past practice, except as explicitly consented to or
instructed in writing by Purchaser.

(ii) If such Deferred Asset is the Purchased Equity, (A) the Purchased Companies
and their assets, operations and liabilities shall be held for the account of
Purchaser, (B) subject to Section 2.9(d), Sellers shall, and shall cause each
Purchased Company to, conduct the business of such Purchased Company in the
ordinary course of business, consistent with past practice, except as expressly
consented to or instructed in writing by Purchaser and (C) no Purchased Company
shall distribute any cash or other assets, or otherwise make any payments to,
Sellers or any of their Affiliates.

 

20



--------------------------------------------------------------------------------

(iii) Purchaser and/or one or more of its designees (the “Manager”) shall be
appointed to direct the ongoing operation of any Deferred Assets. Sellers shall,
and shall cause its applicable Affiliates and representatives to, follow such
direction of the Manager with respect to such Deferred Assets. If the Purchased
Equity is a Deferred Asset, Purchaser, the Manager or any of their designees may
make loans to the Purchased Companies to provide funding in the ordinary course
of business.

(iv) Purchaser shall (x) reimburse Sellers for any direct out-of-pocket costs
and expenses actually paid by the Sellers in connection with the operation of
such Deferred Asset at the direction of Purchaser pursuant to this
Section 2.9(c) or otherwise in the ordinary course of business and not in
violation of this Agreement and (y) indemnify Sellers for any direct
out-of-pocket costs and expenses or other losses actually incurred by Sellers
arising out of the operation of such Deferred Asset at the direction of
Purchaser pursuant to this Section 2.9(c) or otherwise in the ordinary course of
business and not in violation of this Agreement, provided that (A) Purchaser
shall not be required to reimburse or indemnify Sellers for any such costs and
expenses or other losses relating to any Liability arising out of or relating to
noncompliance with any Law or other requirement promulgated by any Governmental
Body or other Person (e.g. Underwriters Laboratories) having jurisdiction or
authority over the Sourcing Business and arising out of the provision of
transition services pursuant to the TSA (as amended by the TSA Amendment),
except to the extent that such Liabilities arise from utilization of the
Sourcing Business in a manner that is not (other than the fact that transition
services are being provided) consistent with the nature of the operation of the
Sourcing Business during the twelve month period prior to the Filing), and
(B) such reimbursement and indemnification obligation shall be subject to
Sellers taking reasonable steps to minimize and mitigate any such costs and
expenses or other losses upon becoming aware of any event or circumstance that
would be reasonably expected to, or does, give rise thereto.

(v) Purchaser shall use reasonably diligent efforts to pursue such applicable
regulatory approvals and Permits as are necessary or desirable to facilitate the
occurrence of the Deferred Closing for such Deferred Asset as promptly as
practicable following the date hereof.

(vi) For the avoidance of doubt, any profit attributable to the Sourcing
Business during the Deferment Period shall be for the benefit of Purchaser
(whether such profits accrue to a Purchased Company or to a Seller). If any such
profits accrue to a Seller, such Seller shall remit such profits to Purchaser.

(d) With respect to any Deferred Asset subject to a Deferment Election, from the
Closing Date to the applicable Deferred Closing Date, unless the context clearly
requires otherwise, all references in this Agreement to the “Closing” or

 

21



--------------------------------------------------------------------------------

the “Closing Date” shall, with respect to such Deferred Asset, be deemed to
refer to the applicable Deferred Closing or applicable Deferred Closing Date,
and the Parties shall continue to comply with all covenants and agreements
contained in this Agreement that are required by their terms to be performed
prior to the Closing in respect of such Deferred Asset.

(e) Notwithstanding anything to the contrary herein, prior to the Deferred
Closing with respect to any Deferred Assets, Purchaser may elect, by delivery of
a written notice to Sellers, not to acquire such Deferred Assets, in which case
such Deferred Assets shall constitute “Excluded Assets” hereunder from and after
the delivery of such election, provided that no such election shall result in
any refund or other adjustment to the Purchase Price.

2.10 UK Trademarks. The parties agree that the Trademarks owned by Sellers
registered in Great Britain that correspond to, are extensions of or otherwise
relate to the Caribbean Trademarks, as included by Sellers on Schedule 2.10
prior to the Closing Date (the “UK Trademarks”), shall not be assigned,
transferred, conveyed and delivered to Purchaser as of the Closing and shall be
deemed to be Deferred Assets pursuant to Section 2.9(a). Prior to the Deferred
Closing with respect to the UK Trademarks, Sellers shall (i) use their
reasonable best efforts to (x) maintain the UK Trademarks in full force and
effect, (y) cause the “Transfer Date” (as defined in the Caribbean Trademark
License) to occur as promptly as practicable and (z) as promptly as reasonably
practicable following the occurrence of the “Transfer Date” (as defined in the
Caribbean Trademark License), facilitate the assignment, transfer, conveyance
and delivery to Purchaser of the UK Trademarks free and clear of all Liens
(other than Transferred Exceptions and, for the avoidance of doubt, not subject
to the Caribbean Trademark License) and in accordance with applicable Law and
(ii) not transfer the UK Trademarks to any Person other than Purchaser. At any
time following the Closing Date, (i) if Purchaser so requests, the parties shall
consummate a Deferred Closing with respect to the UK Trademarks pursuant to
which Sellers shall assign, transfer, convey and deliver to Purchaser the UK
Trademarks subject to the Caribbean Trademark License but otherwise free and
clear of all Liens (other than Transferred Exceptions) and (ii) Purchaser may
elect, by delivery of a written notice to Sellers prior to the Deferred Closing
with respect to the UK Trademarks, not to acquire the UK Trademarks, in which
case the UK Trademarks shall constitute “Excluded Assets” hereunder from and
after the delivery of such election, provided that no such election shall result
in any refund or other adjustment to the Purchase Price. Notwithstanding
anything in this Agreement to the contrary, Purchaser shall have no obligation
to compensate, reimburse or indemnify Sellers for Sellers’ performance of any
obligations under the Caribbean Trademark License.

 

22



--------------------------------------------------------------------------------

III. CONSIDERATION; ADJUSTMENT

3.1 Consideration. The aggregate consideration for the Purchased Assets (the
“Purchase Price”) will be:

(a) $26,200,000 in cash (the “Cash Amount”); and

(b) the assumption of the Assumed Liabilities.

3.2 Purchase Price Deposit. Prior to the execution of this Agreement, pursuant
to the Bidding Procedures Order, Purchaser has deposited with the Company the
sum of $2,250,000 (the “Deposit Amount”), which will be either delivered to
Purchaser or paid to the Company as follows:

(a) if the Closing occurs, the Deposit Amount and all accrued investment income
thereon and any other earnings in respect thereto will be paid to the Company
and applied towards the amount payable by Purchaser under Section 3.3 hereof;

(b) if this Agreement is terminated by Sellers pursuant to Section 4.4(d), the
Deposit Amount, together with all accrued investment income thereon and any
other earnings in respect thereto, will be paid to the Company; and

(c) if this Agreement is terminated for any reason other than by Sellers
pursuant to Section 4.4(d), the Deposit Amount, together with all accrued
investment income thereon and any other earnings in respect thereto, will be
returned to Purchaser.

3.3 Payment of Purchase Price. On the Closing Date, (a) Purchaser will pay to
the Sellers, in immediately available funds to the account or accounts
designated by the Company, the Cash Amount less the Deposit Amount and all
accrued investment income thereon and (b) the Deposit Amount and all accrued
investment income thereon will be paid to the Company as provided in
Section 3.2(a) above.

3.4 Apportionments. (a) The following ordinary course costs and expenses (and
credits therefor to the extent paid prior to the Closing Date) to the extent
related to a Purchased Contract for a period that begins prior to the Closing
Date and ends after the Closing Date, are to be apportioned between Sellers, on
the one hand, and Purchaser, on the other hand, as of 11:59 P.M. local time on
the Closing Date:

(i) annual utility assessments, water meter charges, and sewer rents, if any, on
the basis of the year for which assessed; and

(ii) charges and fees payable for telephone services, water, heat, steam,
electric power, gas and other utilities, at the price charged by the suppliers,
including any taxes thereon and based upon applicable meter readings, where
available, made on or immediately prior to or immediately after the Closing
Date.

(b) If, after apportioning the foregoing expenses, a party has borne more than
its allocable share of such expenses, the other parties will promptly make the
appropriate compensating payment(s) to such party.

 

23



--------------------------------------------------------------------------------

3.5 Withholding. If Purchaser is required by applicable Law to withhold or
deduct any amount of Tax from the payment of the Purchase Price hereunder, then
Purchaser shall withhold or deduct (and, to the extent required by applicable
Law, remit to the appropriate Tax Authority) the amount of any such Tax and such
withheld amount (to the extent remitted to the appropriate Tax Authority) shall
be treated for all purposes of this Agreement as having been paid to Sellers.
Sellers will cooperate with Purchaser in determining whether any such
withholding or deduction is required.

IV. CLOSING AND TERMINATION

4.1 Closing Date. Subject to the satisfaction of the conditions set forth in
Sections 9.1, 9.2 and 9.3 hereof (or the waiver thereof by the party entitled to
waive that condition), the closing of the purchase and sale of the Purchased
Assets and the assumption of the Assumed Liabilities provided for in Article II
(the “Closing”) will take place at Jones Day, 2727 North Harwood Street, Dallas,
Texas, 75201 at 9:00 a.m. (Central time) on the date that is three Business Days
following the satisfaction or waiver of the conditions set forth in Article IX
(other than conditions that by their nature are to be satisfied at the Closing,
but subject to the satisfaction or waiver of such conditions), or at such other
place and time as the parties hereto may designate in writing. The date on which
the Closing is held is referred to in this Agreement as the “Closing Date.”

4.2 Deliveries by Sellers. At the Closing, Sellers will deliver to Purchaser:

(a) one or more duly executed bills of sale in a form to be agreed upon by the
parties hereto;

(b) one or more duly executed assignment and assumption agreements in a form to
be agreed upon by the parties hereto;

(c) the officers certificate required to be delivered pursuant to Sections
9.1(a) and 9.1(b);

(d) affidavits executed by each Seller that such Seller is not a foreign person
within the meaning of Section 1445(f)(3) of the Code, prepared in accordance
with Treasury Regulation 1.445-2(b);

(e) the duly executed TSA Amendment;

 

24



--------------------------------------------------------------------------------

(f) physical possession of any physical Purchased Assets;

(g) originals (or, to the extent originals are not available, copies) of all
Purchased Contracts and Permits (together with all amendments, supplements or
modifications thereto);

(h) (i) an instrument of transfer and a “bought and sold note” evidencing
transfer of the Purchased Equity to Purchaser, (ii) if the Purchased Equity is
certificated, stock certificates (or the local legal equivalent) evidencing the
Purchased Equity to be sold by Sellers duly endorsed in blank or accompanied by
stock powers duly executed in blank, as appropriate, and if applicable, evidence
of appropriate changes to the applicable share register (or equivalent corporate
record) and (iii) other evidence of transfer of the Purchased Equity to
Purchaser consistent with the Laws of the jurisdiction of the Purchased Company
Parent as reasonably requested by the Purchaser;

(i) a certificate, dated as of the Closing Date, of the secretary of the
Purchased Company Parent, solely in his or her capacity as secretary of the
Purchased Company Parent, attaching copies of resolutions of the board of
directors of the Purchased Company Parent (i) approving the transfer of the
Purchased Equity, (ii) approving changes to the share register of the Company to
reflect the transfer of the Purchased Company, (iii) if requested by Purchaser,
approving the cancellation of bank mandates of any officers of the Purchased
Company Parent whose employment will be terminated as of the Closing and (iv) if
requested by Purchaser, effecting the resignation of each member of the board of
directors of the Purchased Company Parent, effective as of the Closing; and

(j) all other deeds, endorsements, assignments, company seals, instruments of
transfer and other instruments of conveyance reasonably requested by Purchaser
or required to convey and assign the Purchased Assets to Purchaser and vest
title therein in Purchaser free and clear of all Liens (other than Transferred
Exceptions).

4.3 Deliveries by Purchaser. At the Closing, Purchaser will deliver to the
Company:

(a) the consideration specified in Section 3.3 hereof;

(b) one or more duly executed assignment and assumption agreements in a form to
be agreed upon by the parties hereto;

(c) the officers certificate required to be delivered pursuant to Sections
9.2(a) and 9.2(b);

(d) the duly executed TSA Amendment; and

(e) all such other documents, instruments and certificates, reasonably requested
by Sellers, to evidence the assumption by Purchaser of the Assumed Liabilities.

 

25



--------------------------------------------------------------------------------

4.4 Termination of Agreement. This Agreement may be terminated prior to the
Closing as follows:

(a) by Purchaser or a Seller, if the Closing has not occurred by 4:00 p.m.
Central time on June 19, 2015 (the “Termination Date”); provided, however, that
if the Closing has not occurred on or before the Termination Date due to a
material breach of any representations, warranties, covenants or agreements
contained in this Agreement by Purchaser or a Seller, then Purchaser or a
Seller, respectively, may not terminate this Agreement pursuant to this Section
4.4(a);

(b) by mutual written consent of Sellers and Purchaser;

(c) by Purchaser, if Sellers breach any representation or warranty or any
covenant or agreement contained in this Agreement, such breach would result in a
failure of a condition set forth in Sections 9.1 or 9.3 and such breach has not
been cured by the Termination Date; provided, that Purchaser is not then in
material breach of any representation, warranty, covenant or agreement contained
in this Agreement;

(d) by Sellers, if Purchaser breaches any representation or warranty or any
covenant or agreement contained in this Agreement, such breach would result in a
failure of a condition set forth in Sections 9.2 or 9.3 and such breach has not
been cured by the Termination Date; provided, that no Seller is then in material
breach of any representation, warranty, covenant or agreement contained in this
Agreement; and

(e) by Sellers or Purchaser if there is in effect a final non-appealable Order
of a Governmental Body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
it being agreed that the parties hereto will promptly appeal any adverse
determination which is not non-appealable and pursue such appeal with reasonable
diligence unless and until this Agreement is terminated pursuant to this Section
4.4.

4.5 Procedure Upon Termination. In the event of termination pursuant to Section
4.4, the terminating party will give written notice thereof to the other party
or parties, and this Agreement will terminate as described in Section 4.6, and
the purchase of the Purchased Assets hereunder will be abandoned, without
further action by Purchaser or Sellers.

4.6 Effect of Termination. In the event that this Agreement is terminated as
provided herein, then each of the parties hereto will be relieved of its duties
and obligations arising under this Agreement after the date of such termination
and there will be no liability or obligation on Purchaser, any Seller or any of
their respective

 

26



--------------------------------------------------------------------------------

Representatives; provided, however, that the provisions of Section 3.2, this
Section 4.6 and Article XI (other than Section 11.3) and, to the extent
necessary to effectuate the foregoing enumerated provisions, Section 1.1 hereof,
will survive any such termination and will be enforceable hereunder, provided,
further, that nothing in this Section 4.6 will be deemed to release any party
from liability for any breach of this Agreement prior to termination.

V. REPRESENTATIONS AND WARRANTIES OF SELLERS

The Sellers hereby jointly and severally represent and warrant to Purchaser
that:

5.1 Organization and Good Standing. Each Seller is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and, subject to the limitations imposed on such Seller as a result
of having filed a petition for relief under the Bankruptcy Code, has the
requisite power and authority to own, lease and operate its properties and to
carry on its business as now conducted. Each Seller is duly qualified or
licensed to do business in each jurisdiction in which the actions to be
performed hereunder or in which the nature of its business or the ownership or
leasing of its properties makes such qualification or licensing necessary for
the operation of the Sellers’ business as now conducted, except where the
failure to be so qualified would not reasonably be expected to have,
individually or in the aggregate, a Seller Material Adverse Effect.

5.2 Authorization of Agreement. Subject to entry of the Sale Order and such
other authorization as is required by the Bankruptcy Court, each Seller has the
requisite power and authority to execute and deliver this Agreement and each
other agreement, document or instrument contemplated hereby or thereby to which
it is a party and to perform its respective obligations hereunder and
thereunder. The execution and delivery of this Agreement and each other
agreement, document or instrument contemplated hereby or thereby to which it is
a party and the consummation of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate or similar action on the
part of each Seller. This Agreement and each other agreement, document or
instrument contemplated hereby or thereby to which it is a party has been duly
and validly executed and delivered, and each agreement, document or instrument
contemplated hereby or thereby to be delivered at or prior to Closing will be
duly and validly executed and delivered, by the applicable Seller and (assuming
the due authorization, execution and delivery by the other parties hereto and
the entry of the Sale Order) this Agreement and each other agreement, document
or instrument contemplated hereby or thereby to which it is a party constitutes
legal, valid and binding obligations of each applicable Seller enforceable
against such Seller in accordance with its respective terms, subject to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

27



--------------------------------------------------------------------------------

5.3 Conflicts; Consents of Third Parties. (a) Except as set forth on
Schedule 5.3(a), the execution and delivery by each Seller of this Agreement and
each other agreement, document or instrument contemplated hereby or thereby to
which it is a party, the consummation of the transactions contemplated hereby
and thereby and compliance by such Seller with any of the provisions hereof do
not and will not conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or give rise to any obligation of any Seller to make any
payment under or to the increased, additional, accelerated or guaranteed rights
or entitlements of any Person under, or result in the creation of any Liens upon
any of the Purchased Assets or cancellation under any provision of (i) the
certificate of incorporation and by-laws or comparable organizational documents
of such Seller or any Purchased Company, (ii) subject to entry of the Sale
Order, any Purchased Contract (including any Contract that would be a Store
Licensee Contract, Sourcing Contract or IP Contract if Purchaser elects to
assume it) or any other material Contract to which any of the Purchased
Companies is party, (iii) subject to entry of the Sale Order, any Order, or
(iv) subject to entry of the Sale Order, any applicable Law, other than, in the
case of clauses (ii), (iii) and (iv), such conflicts, violations, defaults,
terminations or cancellations that would not, individually or in the aggregate,
have or reasonably be expected to have, a Seller Material Adverse Effect.

(b) Except as set forth on Schedule 5.3(b) and except to the extent not required
if the Sale Order is entered, no consent, waiver, approval, Order or
authorization of, or declaration or filing with, or notification to, any Person
or Governmental Body is required on the part of any Seller in connection with
the execution and delivery of this Agreement or any other agreement, document or
instrument contemplated hereby or thereby to which any Seller is a party, the
compliance by Sellers with any of the provisions hereof or thereof, the
consummation of the transactions contemplated hereby or thereby or the taking by
Sellers of any other action contemplated hereby or thereby (with or without
notice or lapse of time, or both), except for (i) the entry of the Sale Order
and (ii) immaterial consents, waivers, approvals, Orders, authorizations,
declarations, filings and notifications.

5.4 Title to Purchased Assets.

(a) Sellers own the Purchased Assets free and clear of all Liens (other than
Permitted Exceptions) and, subject to the entry of the Sale Order, at the
Closing, Purchaser will be vested with good and valid title to such Purchased
Assets, free and clear of all Liens (other than Transferred Exceptions) and
Excluded Liabilities, to the fullest extent permissible under Law, including
Section 363(f) of the Bankruptcy Code.

(b) Schedule 5.4(b) sets forth the name and the jurisdiction of organization of
each Purchased Company. Schedule 5.4(b) sets forth, for each Purchased Company,
the number of authorized and outstanding equity interests in such Purchased

 

28



--------------------------------------------------------------------------------

Company, the number or amount of shares of capital stock or other equity
interests in such Purchased Company and, as applicable, the record and
beneficial owners thereof. Except for the equity interests set forth on Schedule
5.4(b) there are no equity interests in a Purchased Company or any Subsidiary of
a Purchased Company issued, reserved for issuance or outstanding and there are
no preemptive or similar rights on the part of any holder of any class of
securities of any Purchased Company or any Subsidiary of a Purchased Company.
Except as set forth on Schedule 5.4(b), the Sellers have good and valid title to
the Purchased Equity, free and clear of all Liens (other than Permitted
Exceptions), and are the record and beneficial owners thereof, and each
Purchased Company has good and valid title to the equity interests of its
Subsidiaries, free and clear of all Liens (other than Permitted Exceptions), and
are the record and beneficial owners thereof. No Purchased Company or any
Subsidiary of any Purchased Company owns equity interests in any Person except
as set forth on Schedule 5.4(b). The Purchased Equity and the equity interests
of each Purchased Company and its Subsidiaries has been duly authorized and
validly issued and is fully paid and nonassessable. There are not any options,
warrants, rights, convertible or exchangeable securities, “phantom” stock
rights, stock appreciation rights, stock-based performance units, commitments,
Contracts, arrangements or undertakings to which any Purchased Company is a
party or by which any of them is bound (i) obligating any Purchased Company to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
units of its equity interests or any security convertible into, or exercisable
or exchangeable for, any equity interest in any Purchased Company,
(ii) obligating any Purchased Company to issue, grant, extend or enter into any
such option, warrant, security, right, unit, commitment, Contract, arrangement
or undertaking or (iii) that gives any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
accruing to holders to the equity interests in the Purchased Companies, provided
that with respect to the Asia Joint Venture only, the representation and
warranty made in this sentence is made only to Sellers’ Knowledge.

5.5 Intellectual Property. Except as set forth on Schedule 5.5:

(a) No Seller is party to any IP Contract or any Contract that would be an IP
Contract if Purchaser elects to assume it.

(b) One or more of the Sellers owns the Purchased Intellectual Property and has
valid rights in and to, including all rights to use, reproduce, publish,
distribute, transmit, perform, display, and create derivative works of, as
applicable, such Purchased Intellectual Property as is used in the Ordinary
Course of Business, in each case, free and clear of all Liens (other than
Permitted Exceptions).

(c) As of the date of this Agreement, the Purchased Intellectual Property is not
the subject of any ownership, validity, use, or enforceability challenge or
claim received by Sellers in writing or any outstanding Order restricting the
use by Sellers thereof or adversely affecting any of the rights of Sellers
thereto.

(d) The Purchased Intellectual Property includes all Intellectual Property owned
by the Company or any of its Subsidiaries that is used or held for use in
connection with the Sourcing Business or the business conducted by the Company
and its Subsidiaries prior to the Filing.

 

29



--------------------------------------------------------------------------------

5.6 Validity of Contracts; Sufficiency of Assets.

(a) Schedule 5.6(a) lists each outstanding Contract to which any Seller or any
Affiliate of Sellers is a party that primarily relates to the Sourcing Business
or the Store Licensee Business or is otherwise material to the operation of the
Sourcing Business or the Store Licensee Business following the Closing in
substantially the same manner as conducted at any time during the twelve
(12) month period prior to the Filing (excluding Contracts with Store
Licensees). Except as set forth on Schedule 5.6(a), as of the date of this
Agreement, each Purchased Contract (which term, for purposes of this
Section 5.6(a), shall include any Contract that would be a Store Licensee
Contract, Sourcing Contract or IP Contract if Purchaser elects to assume it) and
each Contract listed on Schedule 5.6(a) is in full force and effect and is a
valid and binding obligation of the Seller party thereto and, to the Knowledge
of Sellers, the other parties thereto in accordance with its terms and
conditions, except as such validity and enforceability may be limited by
(a) bankruptcy, insolvency, or other similar laws affecting the enforcement of
creditors’ rights generally, (b) equitable principles of general applicability
(whether considered in a proceeding at law or in equity), and (c) the obligation
to pay Cure Costs under Section 2.5. Except as set forth on Schedule 5.6(a), as
of the date of this Agreement, no Seller has received any written notice of the
intention of any party to terminate any Purchased Contract or Contract listed on
Schedule 5.6(a). Except as set forth on Schedule 5.6(a), to the Knowledge of
Sellers, as of the date of this Agreement, no event has occurred which, with the
passage of time or the giving of notice, or both, would constitute a default
under or a violation of any such Purchased Contract or Contract listed on
Schedule 5.6(a) or would cause the acceleration of any obligation of any Seller
or, to the Knowledge of Sellers, any other party thereto or the creation of a
Lien (other than Permitted Exceptions) upon any Purchased Asset, except for such
events that would not reasonably be expected to have, individually or in the
aggregate, a Seller Material Adverse Effect. Sellers have delivered or made
available to Purchaser copies of all of the Purchased Contracts and Contracts
listed on Schedule 5.6(a), together with all amendments, modifications or
supplements thereto, as of the date of this Agreement.

(b) Schedule 5.6(b) lists all of the Sourcing Non-Contractual Assets and all
assets used or held for use primarily in connection with the Store Licensee
Business. The assets listed on Schedule 5.6(b), the Contracts listed on Schedule
5.6(a) and Sellers’ Contracts with Store Licensees, when taken together with the
Purchased Companies, (i) constitute all of the privileges, rights, interests,
properties and assets of the Sellers of every kind and description and wherever
located that are material or necessary for the continued conduct of the Sourcing
Business and the Store Licensee

 

30



--------------------------------------------------------------------------------

Business following the Closing as conducted at any time during the twelve
(12) month period prior to the Filing and (ii) are sufficient to operate the
Sourcing Business and Store Licensee Business following the Closing in
substantially the same manner as conducted at any time during the twelve
(12) month period prior to the Filing.

5.7 Litigation. Except as set forth on Schedule 5.7, as of the date of this
Agreement, there are no Legal Proceedings pending or, to the Knowledge of
Sellers, threatened against any Seller, any Purchased Company or any current or
former officer or director of the Purchased Companies that involve or relate to
any of the transactions contemplated by this Agreement or affect any of the
Purchased Assets, Purchased Companies or assets, properties, rights or Contracts
of the Purchased Companies that would reasonably be expected to adversely affect
the ownership, use or operation by Purchaser of the Purchased Assets, the
Purchased Companies or the assets, properties, rights and Contracts of the
Purchased Companies after the Closing in any material respect, or result in any
Liability material to the Purchased Companies.

5.8 Financial Advisors. Sellers and the Purchased Companies have not incurred
any obligation or liability, contingent or otherwise, for brokerage or finders’
fees or agents’ commissions or other similar payment in connection with this
Agreement or the transactions contemplated hereby or thereby for which Purchaser
or the Purchased Companies are or will become liable, and Sellers shall
indemnify and hold harmless Purchaser from any claims with respect to any such
fees or commissions.

5.9 Financial Information; Undisclosed Liabilities; Absence of Changes. The
balance sheet, statement of income (loss), statement of cash flows and statement
of changes in shareholders’ or partners’ equity (deficit) with respect to each
of the Purchased Companies contained in the Periodic Report Regarding Value,
Operations and Profitability of Entities in which the Estate of RadioShack
Corporation Holds a Substantial or Controlling Interest filed by the Sellers on
March 11, 2015 and the financial information set forth on Schedule 5.9
(collectively, “Financial Statements”) fairly presents in all material respects
the information purported to be conveyed thereby and has been prepared based on
the books and records of the Purchased Companies. There is no Liability of the
Purchased Companies except (i) as disclosed, set forth or reserved against in
the Financial Statements, (ii) for Liabilities incurred in the ordinary course
of business since January 31, 2015 and (iii) for Liabilities that are not
individually or in the aggregate material to the Purchased Companies. Since
January 31, 2015, each of the Purchased Companies has been operated in the
ordinary course of business consistent with past practice, and there has not
been any declaration, setting aside or payment of any dividend or other
distribution with respect to any capital stock or other equity interests in any
of the Purchased Companies, any issuance by any of the Purchased Companies of
shares of capital stock or other equity interests in any of the Purchased
Companies, or any repurchase, redemption or other acquisition, or any amendment
of any term, by any of the Purchased Companies of any outstanding shares of
capital stock or other equity interests in any of the Purchased Companies.

 

31



--------------------------------------------------------------------------------

5.10 Taxes. There are no Liens for Taxes on any of the Purchased Assets other
than as set forth on Schedule 5.10, statutory Liens for Taxes not yet delinquent
and Liens that will be released by the Sale Order. All Tax Returns required to
be filed by or with respect to the Purchased Companies have been duly and timely
filed and are complete and correct in all material respects. All Taxes (whether
or not reflected on such Tax Returns) required to be withheld by or paid with
respect to, or that could give rise to a Lien on the assets of, the Purchased
Companies have been duly and timely paid. No Taxes with respect to the Purchased
Companies are currently under audit, examination or investigation by any Tax
Authority or the subject of any judicial or administrative proceeding. No
Purchased Company has any liability for the Taxes of any other Person (whether
as a transferee or successor, by contract, indemnity or otherwise). Schedule
5.10 lists each entity classification election and change in entity
classification that has been made under Treasury Regulation Section 301.7701-3
with respect to each Purchased Company for U.S. federal income Tax purposes.

5.11 Labor and Employment.

(a) No Purchased Company is party to any collective bargaining agreement nor
does any Purchased Company have any relationship with any union, labor
organization, works council or other similar employee representative. There is
no labor strike, slowdown, work stoppage or other labor dispute pending or, to
Sellers’ Knowledge, threatened against any Purchased Company or with respect to
the Purchased Company Employees.

(b) Except as set forth on Schedule 5.11(b), the Purchased Companies are in
compliance in all material respects with all laws relating to employment,
employment practices and the employment of labor, and have not engaged in any
unfair labor practice or unlawful employment practice. In addition, to Sellers’
Knowledge, there are no pending or unremedied grievances or pending or
unremedied unfair labor practices or other employment-related proceedings
against any Purchased Company or, with respect to any Purchased Company
Employees, Seller or its Affiliates.

(c) Except as set forth on Schedule 5.11(c), no Seller has with respect to any
Purchased Company Employees and no Purchased Company has within the last three
(3) years received written notice of any material representation proceeding or
unfair labor practice charge or complaint against it before, or that could come
before, the National Labor Relations Board or any similar Governmental Body and,
to Sellers’ Knowledge, there is no material threatened unfair labor practice
charge or complaint or representation proceeding before, or that could come
before, the National Labor Relations Board or other Governmental Body or union
organizing or decertification activity.

 

32



--------------------------------------------------------------------------------

5.12 Employee Benefit Plans; Employees.

(a) Except as set forth on Schedule 5.12(a), none of the Purchased Companies,
directly or indirectly, maintains, sponsors or has an obligation or liability
with respect to any Employee Benefit Plan. Schedule 5.12(a) identifies all
Purchased Company Employee Plans.

(b) No Purchased Company nor any ERISA Affiliate thereof maintains or
contributes or has any Liability under or with respect to any “defined benefit
plan” within the meaning of Section 3(35) of ERISA or Section 414(j) of the Code
(whether or not subject to ERISA or the Code) or contributes to or has any
liability with respect to any Multiemployer Plan. No Purchased Company nor any
ERISA Affiliate thereof has any liability on account of a “partial withdrawal”
or a “complete withdrawal” (within the meaning of Sections 4205 and 4203 of
ERISA, respectively) from any Multiemployer Plan, no such Liability has been
asserted, and there are no facts or circumstances (including the consummation of
the transactions contemplated by this Agreement) that could result in any such
partial or complete withdrawal or the assertion of any such Liability.

(c) Except as set forth on Schedule 5.12(c), no Purchased Company nor any ERISA
Affiliate thereof maintains or has any current or potential liability under any
Employee Benefit Plan (whether qualified or non-qualified under Section 401(a)
of the Code) providing for retiree health, life insurance or other retiree
welfare benefits, except as may be required by COBRA or other applicable similar
statute, with respect to which any Purchased Company has any liability or with
respect to which Purchaser or any Purchased Company could have any liability
following the Closing.

(d) Except as set forth on Schedule 5.12(d), there are no pending or, to
Sellers’ Knowledge, threatened claims, suits, audits or investigations related
to any Employee Benefit Plan (other than non-material, routine claims for
benefits).

(e) Except as set forth in Schedule 5.12(e), the execution, delivery and
performance of this Agreement by the Sellers and the consummation by the Sellers
of the transactions contemplated by this Agreement will not (alone or in
combination with any other event) (i) entitle any current or former employee,
consultant, officer or director of any Purchased Company to severance pay or any
other payment, (ii) result in any payment becoming due, accelerate the time of
payment or vesting of benefits, or increase the amount of compensation due to
any such employee, consultant, officer or director or (iii) result in any
forgiveness of indebtedness, trigger any funding obligation under any Purchased
Company Employee Plan or impose any restrictions or limitations on any Purchased
Company’s rights to administer, amend or terminate any Purchased Company
Employee Plan.

 

33



--------------------------------------------------------------------------------

5.13 No Other Representations or Warranties; Schedules. Except for the
representations and warranties contained in this Article V (as modified by the
Schedules hereto), none of Sellers nor any other Person makes any other express
or implied representation or warranty with respect to Sellers, the Purchased
Assets, the Assumed Liabilities or the transactions contemplated by this
Agreement, and each Seller disclaims any other representations or warranties,
whether made by Sellers, any Affiliate of Sellers, or any of Sellers’ or their
Affiliates’ respective Representatives. Except for the representations and
warranties contained in this Article V (as modified by the Schedules hereto),
each Seller (a) expressly disclaims and negates any representation or warranty,
expressed or implied, at common law, by statute, or otherwise, relating to the
condition of the Purchased Assets (including any implied or expressed warranty
of merchantability or fitness for a particular purpose, or of conformity to
models or samples of materials) and (b) disclaims all liability and
responsibility for any representation, warranty, projection, forecast,
statement, or information made, communicated, or furnished (orally or in
writing) to Purchaser or its Affiliates or Representatives (including any
opinion, information, projection, or advice that may have been or may be
provided to Purchaser by any Representative of Sellers or any of its
Affiliates). Sellers make no representations or warranties to Purchaser
regarding the probable success or profitability of the Purchased Assets or the
use thereof. The disclosure of any matter or item in any schedule hereto will
not be deemed to constitute an acknowledgment that any such matter is required
to be disclosed or is material or that such matter could result in a Seller
Material Adverse Effect.

VI. REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Sellers that:

6.1 Organization and Good Standing. Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the state of its
organization.

6.2 Authorization of Agreement. Purchaser has the requisite power and authority
to execute and deliver this Agreement and each other agreement, document or
instrument contemplated hereby or thereby to which it is a party and to perform
its obligations hereunder and thereunder. The execution and delivery of this
Agreement and each other agreement, document or instrument contemplated hereby
or thereby to which it is a party and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate or similar action on the part of Purchaser. This Agreement and each
other agreement, document or instrument contemplated hereby or thereby to which
Purchaser is a party has been duly and validly executed and delivered, and each
agreement, document or instrument contemplated hereby or thereby to be delivered
at or prior to closing will be duly executed and delivered by Purchaser and
(assuming the due authorization, execution and delivery by the other parties
hereto) this Agreement and each other agreement, document or instrument
contemplated hereby or thereby to which Purchaser is a party constitutes

 

34



--------------------------------------------------------------------------------

legal, valid and binding obligations of Purchaser enforceable against it in
accordance with its respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

6.3 Conflicts; Consents of Third Parties. (a) The execution and delivery by
Purchaser of this Agreement and each other agreement, document or instrument
contemplated hereby or thereby to which Purchaser is a party, the consummation
of the transactions contemplated hereby and thereby, or compliance by Purchaser
with any of the provisions hereof or thereof do not conflict with, or result in
any violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination or cancellation under any
provision of (i) the certificate of incorporation and by-laws or comparable
organizational documents of Purchaser, (ii) any Contract to which Purchaser is a
party or by which any of the properties or assets of Purchaser are bound,
(iii) any Order, or (iv) any applicable Law, other than, in the case of clauses
(ii), (iii) and (iv), such conflicts, violations, defaults, terminations or
cancellations that would not reasonably be expected to have, individually or in
the aggregate, a Purchaser Material Adverse Effect.

(a) No consent, waiver, approval, Order or authorization of, or declaration or
filing with, or notification to, any Person or Governmental Body is required on
the part of Purchaser in connection with the execution and delivery of this
Agreement and each other agreement, document or instrument contemplated hereby
or thereby to which Purchaser is a party, the compliance by Purchaser with any
of the provisions hereof or thereof, the consummation of the transactions
contemplated hereby or thereby, the taking by Purchaser of any other action
contemplated hereby or thereby, except for (i) the entry of the Sale Order and
(ii) immaterial consents, waivers, approvals, Orders, authorizations,
declarations, filings and notifications.

6.4 Litigation. There are no Legal Proceedings pending or, to the knowledge of
Purchaser, threatened against Purchaser, or to which Purchaser is otherwise a
party before any Governmental Body, which, if adversely determined, would
reasonably be expected to have, individually or in the aggregate, a Purchaser
Material Adverse Effect. Purchaser is not subject to any Order except to the
extent the same would not reasonably be expected to have, individually or in the
aggregate, a Purchaser Material Adverse Effect.

6.5 Financial Advisors. No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for Purchaser in connection with the
transactions contemplated by this Agreement and no Person is entitled to any fee
or commission or like payment in respect thereof.

 

35



--------------------------------------------------------------------------------

6.6 Financial Capability. Purchaser has sufficient funds available to it in cash
to pay or cause to be paid the Purchase Price and the fees and expenses required
to be paid by Purchaser in connection with the transactions contemplated by this
Agreement, and to effect the transactions contemplated by this Agreement. Upon
the consummation of the transactions contemplated hereby, (a) Purchaser will not
be insolvent as defined in Section 101 of the Bankruptcy Code, (b) Purchaser
will not be left with unreasonably small capital, (c) Purchaser will not have
incurred debts beyond its ability to pay such debts as they mature, and (d) the
capital of Purchaser will not be impaired.

6.7 Condition of the Purchased Assets. Notwithstanding anything contained in
this Agreement to the contrary, Purchaser acknowledges and agrees that Sellers
are not making any representations or warranties whatsoever, express or implied,
beyond those expressly given by Sellers in Article V (as modified by the
Schedules hereto), and Purchaser acknowledges and agrees that, except for the
representations and warranties contained therein, the Purchased Assets are being
transferred on a “where is” and, as to condition, “as is” basis. Purchaser
acknowledges that it has conducted to its satisfaction its own independent
investigation of the Purchased Assets and, in making the determination to
proceed with the transactions contemplated by this Agreement, Purchaser has
relied on the results of its own independent investigation.

VII. BANKRUPTCY COURT MATTERS

7.1 Bankruptcy Court Filings. Sellers will pursue diligently the entry of the
Sale Order, and Purchaser agrees that it will promptly take such actions as are
reasonably requested by Sellers to assist in obtaining entry of the Sale Order
and a finding of adequate assurance of future performance by Purchaser of the
Purchased Contracts, including furnishing affidavits or other documents or
information for filing with the Bankruptcy Court for the purposes, among others,
of providing necessary assurances of performance by Purchaser under this
Agreement and demonstrating that Purchaser is a “good faith” purchaser under
section 363(m) of the Bankruptcy Code. In the event that the entry of the
Bidding Procedures Order or the Sale Order is appealed or a stay pending appeal
is sought, Sellers will oppose the appeal or the stay pending appeal and seek
the dismissal of any appeal (including a petition for certiorari, motion for
rehearing, reargument, reconsideration or revocation). Sellers will provide
Purchaser at least 24 hours’ notice in advance of filing with the Bankruptcy
Court or any appellate court any motion, brief, notice, proposed order,
amendment, supplement or other pleading that Sellers propose to file in the
Bankruptcy Court relating to the transactions contemplated by this Agreement and
incorporate any reasonable comments of Purchaser into such pleading. Sellers
will give Purchaser reasonable advance notice of any hearings regarding the
motions required to obtain the issuance of the Sale Order and Purchaser will
have the right to attend and seek to be heard at any such hearings.

7.2 Rejection of IP Contracts. If Purchaser’s bid for the Purchased Assets is
determined to be the Successful Bid (as defined in the Bidding Procedures
Order), then

 

36



--------------------------------------------------------------------------------

(i) promptly following such determination Sellers shall file a motion in the
Bankruptcy Court to be heard at the Sale Hearing, as continued on May 27, 2015,
seeking to reject, effective as of the Closing, in accordance with and to the
extent permitted by Section 365 of the Bankruptcy Code, all IP Contracts that
Purchaser notifies Sellers that Purchaser elects to have so rejected prior to
the Closing (the “Closing IP Contract Rejection”) and (ii) with respect to any
IP Contract that is neither assigned to Purchaser at the Closing nor rejected
pursuant to the foregoing clause (i) and that Purchaser has not elected to
assume following the Closing, upon the earlier of (x) 90 days following the
Closing and (y) notice to Sellers by Purchaser that Purchaser elects to have
such IP Contract rejected, Sellers shall file a motion in the Bankruptcy Court
seeking to reject such Contract, effective as promptly as practicable, in
accordance with and to the extent permitted by Section 365 of the Bankruptcy
Code. For purposes of this Section 7.2, the term “IP Contract” shall include any
Contract that would be an IP Contract if Purchaser elects to assume it following
the date hereof.

7.3 Change of Case Name. If Purchaser’s bid for the Purchased Assets is
determined to be the highest or best offer for the Purchased Assets in
accordance with the Bidding Procedures Order, then promptly following such
determination Sellers shall file a motion in the Bankruptcy Court to be heard at
the Sale Hearing seeking to change the name of each applicable Seller in the
caption of the Bankruptcy Case to a name that does not contain any Trademark,
effective at or promptly following the Closing.

VIII. COVENANTS

8.1 Access to Information. From the date hereof through the Closing Date,
Purchaser will be entitled, through its Representatives, to make such
investigation of the Purchased Assets and the Assumed Liabilities as it
reasonably requests. Any such investigation and examination will be conducted
upon reasonable advance notice and under reasonable circumstances and will be
subject to restrictions under applicable Law. Sellers will direct and use their
best efforts to cause their respective Representatives to cooperate with
Purchaser and Purchaser’s Representatives in connection with such investigation
and examination, and Purchaser and its Representatives will cooperate with
Sellers and their Representatives. Notwithstanding anything herein to the
contrary, no such investigation or examination will be permitted to the extent
that it would require Sellers to disclose information that would cause material
competitive harm to a Seller or would violate attorney-client privilege. No
investigation by Purchaser prior to or after the date of this Agreement will
affect or be deemed to modify any of the representations, warranties, covenants
or agreements of Sellers contained in this Agreement. Sellers will promptly
deliver to Purchaser all pleadings, motions, notices, statements, schedules,
applications, reports and other papers filed in any other judicial or
administrative proceeding related to the Purchased Assets and the transactions
contemplated by this Agreement.

 

37



--------------------------------------------------------------------------------

8.2 Actions Pending the Closing. Except (i) as required by applicable Law or by
order of the Bankruptcy Court, (ii) as otherwise expressly contemplated by this
Agreement, or (iii) with the prior written consent of Purchaser, during the
period from the date of this Agreement to and through the Closing Date (and,
with respect to Section 8.2(b) only, to and through the date that is 90 days
after the Closing Date), Sellers will:

(a) maintain the Purchased Assets in their current condition, ordinary wear and
tear excepted;

(b) (i) not amend, modify, terminate, waive any rights under or create any Lien
(other than Permitted Exceptions) with respect to, any of the Purchased
Contracts (which term, for purposes of this Section 8.2(b), shall include any
Contract that would be a Store Licensee Contract, Sourcing Contract or IP
Contract if Purchaser elects to assume it) or otherwise take any actions not
required by the terms of any Purchased Contract that would result in any
increase in any payments to be made under such Purchased Contract and (ii) not
reject any Contracts that would be Purchased Contracts if Purchaser elects to
assume them;

(c) except in the ordinary course of business, not cancel or compromise any
material claim or waive or release any material right, in each case, that is a
claim or right related to a Purchased Asset;

(d) defend and protect the Purchased Assets from infringement or deterioration;

(e) comply with applicable material Laws with respect to the Purchased Assets;

(f) with respect to any Purchased Company, (i) not take any action that could
reasonably be expected to have a material impact on the Tax position of such
Purchased Company following the date hereof, (ii) not declare, set aside or pay
any dividend or other distribution with respect to any capital stock or other
equity interests in such Purchased Company, issues any shares of capital stock
or other equity interests in such Purchased Company, or repurchase, redeem, or
otherwise acquire or amend any other term of any outstanding shares of capital
stock or other equity interests in such Purchased Company and (iii) not take any
other action that is otherwise outside of the ordinary course of business; and

(g) not enter into any agreement or commitment to take any action prohibited by
this Section 8.2.

8.3 Consents. Sellers and Purchaser will use their commercially reasonable
efforts to obtain at the earliest practicable date all consents and approvals
contemplated by this Agreement, including the consents and approvals referred to
in Sections 5.3(a)(ii)

 

38



--------------------------------------------------------------------------------

or 5.3(b) and the Necessary Consents; provided, however, that none of Sellers or
Purchaser will be obligated to pay any consideration therefor to any third party
from whom consent or approval is requested or to initiate any litigation or
proceedings to obtain any such consent or approval. Additionally, Sellers shall
reasonably cooperate with Purchaser with respect to Purchaser’s compliance with
the rules and regulations applicable to the Sourcing Business and Purchaser’s
obtaining any Permits that are required to operate the Sourcing Business.

8.4 Reserved.

8.5 Further Assurances. Subject to the other provisions of this Agreement, each
of Purchaser and each Seller will use its commercially reasonable efforts to
(i) take all actions necessary or appropriate to consummate the transactions
contemplated by this Agreement, (ii) provide the other parties hereto with
reasonable cooperation and take such actions as such other parties may be
reasonably request in connection with the consummation of the transactions
contemplated by this Agreement, (iii) following the Closing, execute and deliver
such additional documents, instruments, assignments, conveyances and assurances,
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement, and (iv) cause the fulfillment at the earliest practicable date of
all of the conditions to their respective obligations to consummate the
transactions contemplated by this Agreement. Without limiting the foregoing,
each of Purchaser and Sellers will use its commercially reasonable efforts to
defend any Legal Proceedings which would prevent the condition to Closing
described in Section 9.3(a) from being satisfied, including seeking to have any
stay or temporary restraining order entered by any court or other Governmental
Body with respect thereto vacated or reversed, and will cooperate with each
other in connection with the foregoing.

8.6 Publicity. The initial press release concerning this Agreement and the
transactions contemplated hereby will be mutually agreed to by Purchaser and the
Company. Prior to the Closing, none of the parties hereto will issue any press
release concerning this Agreement or the transactions contemplated hereby
without obtaining the prior written approval of Purchaser and the Company, which
approval will not be unreasonably withheld, conditioned or delayed, unless, in
the sole judgment of Purchaser or the Company, disclosure is otherwise required
by applicable Law or by the Bankruptcy Court, provided, however, that the party
intending to make such release uses its commercially reasonable efforts
consistent with such applicable Law or Bankruptcy Court requirement to consult
with the other party with respect to the text thereof. After the Closing, the
parties hereto may issue public announcements regarding the transactions
contemplated hereby so long as such announcements, in the case of announcements
made by Sellers, do not disclose the specific terms or conditions of this
Agreement except where such terms and conditions have already been disclosed as
required by Law, applicable stock exchange regulation or in filings that any
Seller has made in the

 

39



--------------------------------------------------------------------------------

Bankruptcy Court; provided, however, that the issuing party will use its
commercially reasonable efforts consistent with such applicable Law or
Bankruptcy Court requirement to consult with the other party with respect to the
text thereof.

8.7 Confidentiality. Purchaser acknowledges that Confidential Information (as
defined in the Confidentiality Agreement) has been, and in the future will be,
provided to it in connection with this Agreement, including under Section 8.1,
and is subject to the terms of the confidentiality agreement dated June 12, 2014
between the Company and Purchaser (the “Confidentiality Agreement”), the terms
of which are incorporated herein by reference. Purchaser acknowledges and
understands that this Agreement may be publicly filed in the Bankruptcy Court
and further made available by Sellers to prospective bidders and that, except as
prohibited herein, such disclosure will not be deemed to violate any
confidentiality obligations owing to Purchaser, whether pursuant to this
Agreement, the Confidentiality Agreement or otherwise. Effective upon, and only
upon, the Closing, the Confidentiality Agreement will terminate. Sellers
acknowledge that from and after the Closing, all non-public information relating
to the Purchased Assets and the Assumed Liabilities, will be valuable and
proprietary to Purchaser and its Affiliates. Sellers agree that, from and after
the Closing, no Seller will disclose to any Person any information relating to
Purchaser and its Affiliates, the Purchased Assets or the Assumed Liabilities,
except as required by Law or as otherwise becomes available in the public domain
other than through any action by any Seller in violation of its obligations
under this Section 8.7. Sellers acknowledge and agree that the remedies at law
for any breach or threatened breach of this Section 8.7 by any Seller are
inadequate to protect Purchaser and its Affiliates and that the damages
resulting from any such breach are not readily susceptible to being measured in
monetary terms. Accordingly, without prejudice to any other rights or remedies
otherwise available to Purchaser or its Affiliates, each party acknowledges and
agrees that upon any breach or threatened breach by a Seller of the terms and
conditions of this Section 8.7, Purchaser and its Affiliates, as applicable will
be entitled to immediate injunctive relief and to seek an order restraining any
threatened or future breach from any court of competent jurisdiction without
proof of actual damages or posting of any bond in connection with any such
remedy. The provisions of this Section 8.7 will survive the Closing.

8.8 Other Transition Matters. Prior to the Closing, Purchaser and Sellers agree
to negotiate in good faith to agree upon an amendment (the “TSA Amendment”) to
the Transition Services Agreement between Purchaser and the Company, dated as of
April 1, 2015 (the “TSA”), pursuant to which the TSA will be amended to provide
that (a) Purchaser will provide or cause to be provided to the Sellers, any
services associated with the Purchased Assets as are reasonably required to
facilitate the administration, winddown and liquidation of the Sellers’ estates,
the direct out-of-pocket costs and expenses associated with which services shall
be paid by Sellers, (b) between the Closing and the latest Deferred Closing,
Sellers shall, and shall cause each Purchased Company subject to a Deferment
Election to, provide Purchaser and its designated Affiliates

 

40



--------------------------------------------------------------------------------

(and/or any other Person to whom Purchaser assigns the right to receive
assignment of any Sourcing Assets hereunder) with such transition services as
are reasonably necessary to provide Purchaser with the benefit of the Sourcing
Business (including the importation of private label products) (which transition
services may be identified by Purchaser on an ongoing basis prior to, at or
following the Closing Date) in a manner consistent with the types and level of
services provided by the Sellers and each such Purchased Company with respect to
the operation of the Sourcing Business at any time during the twelve (12) month
period prior to the Filing and that complies with applicable material Laws, the
direct out-of-pocket costs and expenses associated with which services shall be
paid by Purchaser and (c) Purchaser will be permitted to (i) add to Annex I to
Schedule A to the TSA as a “Leased Employee” (as such term is used in the TSA)
any Seller Employee and (ii) add to Annex II to Schedule A to the TSA as a “TSA
Contract” (as such term is used in the TSA) any Contract that would be a Store
Licensee Contract, Sourcing Contract or IP Contract if Purchaser elects to
assume it following the date hereof.

8.9 Intercompany Arrangements. Sellers shall, and shall cause its Affiliates to,
prior to the Closing, and without Liability to the Purchased Companies or
Sellers, (i) settle all accounts (including Tax accounts) between any Seller,
any of its Affiliates (excluding the Purchased Companies) or any Person to whom
any assets of the Sellers or their Affiliates have been sold after the Filing,
on the one hand, and any Purchased Company, on the other hand, and (ii) execute
and deliver such releases, termination agreements and discharges as are
necessary to terminate all Contracts among any Seller, any Affiliate of any
Seller (excluding the Purchased Companies) or any Person to whom any assets of
the Sellers or their Affiliates have been sold after the Filing, on the one
hand, and any Purchased Company, on the other hand.

8.10 Intellectual Property Restrictions. Purchaser shall not, and shall not
permit any other Person to, transfer, license or otherwise grant any right in or
to any of the Purchased Intellectual Property to any Person set forth on the
schedule of delinquent Store Licensees provided to Purchaser by the Company on
the date hereof until such time that such Person has fully paid to Sellers such
amount owed to Sellers as of the date hereof or has otherwise paid an amount
that is reasonably acceptable to Sellers.

8.11 Customer Information. Sellers agree that they shall not sell any customer
lists or customer data to any Person other than Purchaser.

8.12 Third Party Vendor Inventory. Sellers agree that (i) at Purchaser’s
request, Sellers will use their reasonable best efforts to facilitate the sale
to Purchaser of the inventory held by third party vendors set forth on Schedule
8.12, and (ii) Sellers will not facilitate the sale of such inventory to any
Person other than Purchaser unless Sellers have previously offered to facilitate
the sale of such inventory to Purchaser in good faith and on the same terms as
offered to such other Person and Purchaser has declined such offer.

 

41



--------------------------------------------------------------------------------

8.13 Employees. Within fifteen (15) days after the date hereof, Sellers shall
provide Purchaser a complete and accurate list of the names of the Business
Employees (excluding employees of the Asia Joint Venture), and their
corresponding job titles, store or office locations (as the case may be), dates
of hire, current rates of compensation, accrued and unused vacation leave and
sick leave and other commitments that exist with respect to such employees,
whether oral or in writing. Such list shall also indicate which such Business
Employees (excluding employees of the Asia Joint Venture), if any, are not
actively at work as of the date specified therein (other than due to vacation or
short-term illness). Purchaser may offer employment effective as of the Closing
Date or following the Closing Date to such Seller Employees as Purchaser shall
determine in its sole discretion, at such salary and/or wage levels, with such
benefits and under such other terms and conditions as Purchaser shall determine
in its sole discretion. Any Seller Employee who accepts an offer of employment
from Purchaser on or after the Closing Date shall be referred to herein as a
“Transferred Employee”. Sellers shall retain all liabilities (including accrued
vacation and liabilities arising in connection with COBRA) in respect of all of
its employees, including Transferred Employees, other than liabilities
associated with any Transferred Employee’s service with Purchaser after the date
of such Transferred Employee’s employment by Purchaser. Sellers shall remain
solely responsible for any and all obligations that might arise under the WARN
Act arising out of any employment losses occurring prior to, on or after the
Closing Date with respect to all current and former employees as of the Closing
Date, and shall take all actions that are necessary to comply with the WARN Act,
including providing any notices required under the WARN Act. Sellers shall
remain liable for all workers’ compensation claims arising out of injuries or
occupational diseases sustained or contracted before the date the Transferred
Employee commences employment with Purchaser.

IX. CONDITIONS TO CLOSING

9.1 Conditions Precedent to Obligations of Purchaser. The obligation of
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by Purchaser in whole or
in part to the extent permitted by applicable Law):

(a) the representations and warranties of Sellers contained in this Agreement
that are not qualified by materiality or Seller Material Adverse Effect or
similar qualification shall be true and correct (i) with respect to the
representations and warranties of Sellers contained in Sections 5.1, 5.2, 5.4
and 5.5, in all non-de minimis respects and (ii) with respect to all other
representations and warranties of Sellers contained in this Agreement, in all
material respects on and as of the Closing, except to the extent expressly made
as of an earlier date, in which case such representations and warranties shall
be true and correct in all material respects (or, with respect to the
representations and warranties of Sellers contained in Section 5.5(c), in all
non-de

 

42



--------------------------------------------------------------------------------

minimis respects) as of such earlier date, and the representations and
warranties of Sellers contained in this Agreement that are qualified by
materiality or Seller Material Adverse Effect or similar qualification shall be
true and correct in all respects on and as of the Closing, except to the extent
expressly made as of an earlier date, in which case such representations and
warranties shall be true and correct in all respects as of such earlier date,
and Purchaser shall have received a certificate signed by an authorized officer
of each Seller on behalf of such Seller, dated the Closing Date, to the
foregoing effect;

(b) Sellers shall have performed and complied in all respects with the
obligations and agreements set forth in Sections 8.2(f)(i) and (ii) and
Section 8.9 and in all material respects with all other obligations and
agreements required in this Agreement to be performed or complied with by them
prior to or on the Closing Date, and Purchaser shall have received a certificate
signed by an authorized officer of each Seller on behalf of such Seller, dated
the Closing Date, to the forgoing effect; and

(c) Sellers shall have delivered, or caused to be delivered, to Purchaser all of
the items set forth in Section 4.2.

9.2 Conditions Precedent to Obligations of Sellers. The obligations of Sellers
to consummate the transactions contemplated by this Agreement are subject to the
fulfillment, prior to or on the Closing Date, of each of the following
conditions (any or all of which may be waived by Sellers in whole or in part to
the extent permitted by applicable Law):

(a) the representations and warranties of Purchaser contained in this Agreement
that are not qualified by materiality or Purchaser Material Adverse Effect or
similar qualification shall be true and correct in all material respects on and
as of the Closing, except to the extent expressly made as of an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date, and the representations and
warranties of Purchaser contained in this Agreement that are qualified by
materiality or Purchaser Material Adverse Effect or similar qualification shall
be true and correct in all respects on and as of the Closing, except to the
extent expressly made as of an earlier date, in which case such representations
and warranties shall be true and correct in all respects as of such earlier
date, and Sellers shall have received a certificate signed by an authorized
officer of Purchaser on behalf of Purchaser, dated the Closing Date, to the
foregoing effect;

(b) Purchaser shall have performed and complied in all material respects with
all obligations and agreements required in this Agreement to be performed or
complied with by Purchaser prior to or on the Closing Date, and Sellers shall
have received a certificate signed by an authorized officer of Purchaser on
behalf of Purchaser, dated the Closing Date, to the foregoing effect; and

(c) Purchaser shall have delivered to Sellers all of the items set forth in
Section 4.3.

 

43



--------------------------------------------------------------------------------

9.3 Conditions Precedent to Obligations of Purchaser and Sellers. The respective
obligations of Purchaser and Sellers to consummate the transactions contemplated
by this Agreement are subject to the fulfillment, on or prior to the Closing
Date, of each of the following conditions (any or all of which may be waived by
Purchaser and Sellers in whole or in part to the extent permitted by applicable
Law):

(a) there shall not be in effect any Order by a Governmental Body restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby;

(b) the Bankruptcy Court shall have entered an Order authorizing the Closing IP
Contract Rejection; and

(c) the Bankruptcy Court shall have entered the Sale Order and the Sale Order
shall be a Final Order; provided, however, that it shall not be a condition to
Purchaser’s obligation to consummate the transactions contemplated by this
Agreement that the Sale Order be a Final Order if the Sale Order is not a Final
Order solely as a result of an appeal of the relief granted pursuant to the Sale
Order which appeal (i) does not challenge Purchaser’s good faith under
Section 363(m) of the Bankruptcy Code, (ii) does not assert that the
transactions contemplated by this Agreement are avoidable pursuant to, or
otherwise violate, Section 363(n) of the Bankruptcy Code and (iii) has not
resulted in a stay of the Sale Order.

9.4 Frustration of Closing Conditions; Deferred Closings. No party may rely on
the failure of any condition set forth in Sections 9.1, 9.2 or 9.3, as the case
may be, if such failure was caused by such party’s failure to comply with any
provision of this Agreement. The conditions set forth in Sections 9.1, 9.2 or
9.3 will only apply to the initial Closing hereunder and will not apply or be a
condition to any Deferred Closing.

X. TAXES

10.1 Transfer Taxes.

(a) All documentary, stamp, transfer, motor vehicle registration, sales, use,
value added, excise and other similar non-income Taxes and all filing and
recording fees (and any penalties and interest associated with such Taxes and
fees) arising from or relating to the consummation of the transactions
contemplated by this Agreement (collectively, “Transfer Taxes”) will be borne by
Sellers, regardless of the party on whom liability is imposed under the
provisions of the Laws relating to such Transfer Taxes, and to the extent
Purchaser is required by applicable Law to pay any Transfer Taxes, such Transfer
Taxes shall be paid by the appropriate Seller to Purchaser at Closing. Sellers

 

44



--------------------------------------------------------------------------------

and Purchaser will consult and cooperate in timely preparing and making all
filings, Tax Returns, reports and forms as may be required to comply with the
provisions of the Laws relating to such Transfer Taxes and will cooperate and
otherwise take commercially reasonable efforts to obtain any available refunds
for or exemptions from such Transfer Taxes, including preparing exemption
certificates and other instruments as are applicable to claim available
exemptions from the payment of Transfer Taxes under applicable Law and executing
and delivering such affidavits and forms as are reasonably requested by the
other party.

(b) Sellers agree to make, or cause to be made, prior to the Closing, all tax
returns, filings and registrations with all Governmental Bodies that may be
required under Notice on Strengthening the Management of Enterprise Income Tax
Collection of Proceeds from Equity Transfers by Non-Resident Enterprises issued
by the PRC State Administration of Taxation on December 11, 2009 and any
subsequent similar notices, rules, amendments or supplements (the “Circular 698
Returns”) or otherwise as required under PRC law in connection with the transfer
of the Purchased Equity, and to pay all applicable Taxes in connection
therewith. Such Circular 698 Returns shall be true, accurate and complete in all
material respects. Sellers shall provide Purchaser with accurate copies of any
Circular 698 Returns or official assessments of any PRC Tax Authority with
respect to such Circular 698 Returns, within ten days of filing or receipt as
applicable.

10.2 Purchase Price Allocation. As promptly as practicable after the Closing
Date, but no later than 120 days thereafter, Purchaser will prepare and deliver
to Sellers, an allocation schedule setting forth the amounts to be allocated
among Sellers and among the Purchased Assets of each Seller, pursuant to (and to
the extent necessary to comply with) Section 1060 of the Code and the applicable
regulations promulgated thereunder (or, if applicable, any similar provision
under state, local or foreign Law or regulation) (the “Allocation Statement”).
Sellers and Purchaser and their respective Affiliates will report, act, and file
Tax Returns (including, but not limited to IRS Form 8594) in all respects and
for all purposes consistent with the Allocation Statement. Neither Sellers nor
Purchaser will take any position (whether in audits, tax returns, or otherwise)
that is inconsistent with the Allocation Statement unless required to do so by
applicable Law. For the avoidance of doubt, in administering any Legal
Proceeding, the Bankruptcy Court shall not be required to apply the Allocation
Statement in determining the manner in which the Purchase Price should be
allocated as between any of the Sellers and their respective estates.

10.3 Certain Periodic Non-Income Taxes.

(a) With respect to any real or personal property or other periodic Taxes not
based on income or receipts (“Periodic Non-Income Taxes”) that are assessed on,
or in respect of, the Purchased Assets and attributable to any period that
begins after the Closing Date, if any Seller pays such Periodic Non-Income
Taxes, as promptly as

 

45



--------------------------------------------------------------------------------

practicable after delivery to Purchaser of proof of such payment, Purchaser will
pay to such Seller the amount of such Periodic Non-Income Taxes paid by Seller.
With respect to any Periodic Non-Income Taxes that are assessed on, or in
respect of, the Purchased Assets and attributable to any period that ends on or
prior to the Closing Date, if Purchaser pays such Periodic Non-Income Taxes, as
promptly as practicable after delivery to the applicable Seller of proof of such
payment, such Seller will pay to Purchaser the amount of such Periodic
Non-Income Taxes paid by Purchaser.

(b) With respect to any Periodic Non-Income Taxes that are assessed on, or in
respect of, the Purchased Assets and attributable to any period which includes
but does not end on the Closing Date (a “Straddle Period”): (i) if any Seller
pays such Periodic Non-Income Taxes, as promptly as practicable after delivery
to Purchaser of proof of such payment, Purchaser will pay to such Seller the
amount of such Periodic Non-Income Taxes paid by such Seller that are
attributable to the portion of such Straddle Period beginning after the Closing
Date (the “Post-Closing Straddle Period”); and (ii) if Purchaser pays such
Periodic Non-Income Taxes, as promptly as practicable after delivery to the
applicable Seller of proof of such payment, such Seller will pay to Purchaser
the amount of such Periodic Non-Income Taxes paid by Purchaser that are
attributable to the portion of such Straddle Period up to and including the
Closing Date (the “Pre-Closing Straddle Period”). For purposes of this
Section 10.3(b), the amount of Periodic Non-Income Taxes attributable to a
Pre-Closing Straddle Period will be based upon the ratio of the number of days
in the Pre-Closing Straddle Period to the total number of days in the Straddle
Period, and the amount of Periodic Non-Income Taxes attributable to a
Post-Closing Straddle Period will be based upon the ratio of the number of days
in the Post-Closing Straddle Period to the total number of days in the Straddle
Period.

(c) The party that has the primary obligation to do so under applicable Law will
timely pay to the applicable Governmental Body any Periodic Non-Income taxes
covered by this Section 10.3.

10.4 Cooperation and Audits. Purchaser, its Affiliates and Sellers will
cooperate fully with each other regarding Tax matters (including the execution
of appropriate powers of attorney) and will make available to the other as
reasonably requested all information, records and documents relating to Taxes
governed by this Agreement until the expiration of the applicable statute of
limitations or extension thereof or the conclusion of all audits, appeals or
litigation with respect to such Taxes.

XI. MISCELLANEOUS

11.1 No Survival of Representations and Warranties. The parties hereto agree
that the representations and warranties contained in this Agreement will not
survive the Closing hereunder, and none of the parties hereto will have any
liability to each other after the Closing for any breach thereof. The parties
hereto agree that the covenants

 

46



--------------------------------------------------------------------------------

contained in this Agreement to be performed at or after the Closing will survive
the Closing hereunder until the expiration of the applicable statute of
limitations or for such shorter period explicitly specified therein, and each
party hereto will be liable to the other after the Closing for any breach
thereof.

11.2 Expenses. Except as otherwise expressly provided in this Agreement, whether
or not the transactions contemplated hereby are consummated, each of Sellers and
Purchaser will bear its own expenses incurred in connection with the negotiation
and execution of this Agreement and each other agreement, document and
instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby and all proceedings incident
thereto.

11.3 Injunctive Relief.

(a) The parties hereto agree that irreparable damages would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached, and that damages at law
may be an inadequate remedy for the breach of any of the covenants, promises and
agreements contained in this Agreement, and, accordingly, any party hereto will
be entitled to injunctive relief to prevent any such breach, and to specifically
enforce specifically the terms and provisions of this Agreement, including
without limitation specific performance of such covenants, promises or
agreements or an order enjoining a party from any threatened, or from the
continuation of any actual, breach of the covenants, promises or agreements
contained in this Agreement. The rights set forth in this Section 11.3 will be
in addition to any other rights which a party hereto may have at law or in
equity pursuant to this Agreement.

(b) The parties hereto hereby agree not to raise any objections to the
availability of the equitable remedy of specific performance to prevent or
restrain breaches of this Agreement by Purchaser or the Sellers, as applicable,
and to specifically enforce the terms and provisions of this Agreement to
prevent breaches or threatened breaches of, or to enforce compliance with, the
respective covenants and obligations of the Purchaser or the Sellers, as
applicable, under this Agreement all in accordance with the terms of this
Section 11.3.

11.4 Submission to Jurisdiction; Consent to Service of Process. (a) Without
limiting any party’s right to appeal any order of the Bankruptcy Court, (i) the
Bankruptcy Court will retain exclusive jurisdiction to enforce the terms of this
Agreement and to decide any claims or disputes which may arise or result from,
or be connected with, this Agreement, any breach or default hereunder, or the
transactions contemplated hereby, and (ii) any and all proceedings related to
the foregoing will be filed and maintained only in the Bankruptcy Court, and the
parties hereto hereby consent to and submit to the jurisdiction and venue of the
Bankruptcy Court for such purposes and will receive notices at such locations as
indicated in Section 11.8 hereof; provided, however, that if the

 

47



--------------------------------------------------------------------------------

Bankruptcy Cases have been closed pursuant to Section 350 of the Bankruptcy
Code, the parties hereto agree to unconditionally and irrevocably submit to the
exclusive jurisdiction of the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (or in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
Action in the United States District Court for the District of Delaware) and any
appellate court from any thereof, for the resolution of any such claim or
dispute. The parties hereto hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such dispute brought in such court or any defense
of inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

(a) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by delivery of a copy
thereof in accordance with the provisions of Section 11.8; provided, however,
that such service will not be effective until the actual receipt thereof by the
party being served.

11.5 Waiver of Right to Trial by Jury. Each party to this Agreement waives any
right to trial by jury in any action, matter or proceeding regarding this
Agreement or any provision hereof.

11.6 Entire Agreement; Amendments and Waivers. This Agreement represent the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof and supersedes all prior discussions and agreements
between the parties hereto with respect to the subject matter hereof. This
Agreement can be amended, supplemented or changed, and any provision hereof can
be waived, only by written instrument making specific reference to this
Agreement signed by the party against whom enforcement of any such amendment,
supplement, modification or waiver is sought. No action taken pursuant to this
Agreement, including any investigation by or on behalf of any party hereto, will
be deemed to constitute a waiver by the party taking such action of compliance
with any representation, warranty, covenant or agreement contained herein. The
waiver by any party hereto of a breach of any provision of this Agreement will
not operate or be construed as a further or continuing waiver of such breach or
as a waiver of any other or subsequent breach. No failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder will operate as a waiver thereof, nor will any single or partial
exercise of such right, power or remedy by such party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law.

11.7 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and performed in such State.

 

48



--------------------------------------------------------------------------------

11.8 Notices. All notices and other communications under this Agreement will be
in writing and will be deemed given (i) when delivered personally by hand,
(ii) when sent by facsimile (with written confirmation of transmission) or
(iii) one business day following the day sent by overnight courier (with written
confirmation of receipt), in each case at the following addresses and facsimile
numbers (or to such other address or facsimile number as a party may have
specified by notice given to the other party pursuant to this provision):

 

If to Sellers, to: RadioShack Corporation 300 RadioShack Circle Fort Worth,
Texas 76102 Attention: Robert Donohoo, Vice President and General Counsel Email:
Robert.donohoo@radioshack.com With a copy (which will not constitute notice) to:
Jones Day 2727 North Harwood Street Dallas, Texas 75201 Attention: Mark E.
Betzen and John K. Kane Fax: (212) 755-7306 If to Purchaser, to: General
Wireless Operations Inc. c/o Standard General L.P. 767 Fifth Avenue, 12th Floor
New York, NY 10153 Attention: Gail Steiner Fax: (212) 257-4709 With copies
(which will not constitute notice) to: Debevoise & Plimpton LLP 919 Third Avenue
New York, New York 10022 Attention: Jonathan E. Levitsky Fax: (212) 909-6836

 

49



--------------------------------------------------------------------------------

11.9 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any law or public policy, all other
terms or provisions of this Agreement will nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto will negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties hereto as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

11.10 Assignment. This Agreement will be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
Nothing in this Agreement will create or be deemed to create any third party
beneficiary rights in any Person or entity not a party to this Agreement. No
assignment of this Agreement or of any rights or obligations hereunder may be
made by either Sellers or Purchaser (by operation of law or otherwise) without
the prior written consent of the other parties hereto and any attempted
assignment without the required consents will be void, provided, however, that
(a) Purchaser may assign some or all of its rights or delegate some or all of
its obligations hereunder to one or more Affiliates, (b) Purchaser may assign
some or all of its rights to receive assignment of any Purchased Assets
hereunder to any third party and (c) Sellers may assign some or all of their
rights or delegate some or all of their obligations hereunder to successor
entities (including any liquidating trust) pursuant to a Chapter 11 plan
confirmed by the Bankruptcy Court, provided that Sellers may not assign or
delegate any obligations with respect to any Deferred Closing without also
assigning the applicable Deferred Asset corresponding to such Deferred Closing
to such Person. No assignment of any obligations hereunder will relieve the
parties hereto of any such obligations. Upon any such permitted assignment, the
references in this Agreement to Sellers or Purchaser will also apply to any such
assignee unless the context otherwise requires.

11.11 Non-Recourse. No past, present or future director, officer, employee,
incorporator, member, partner, equityholder, incorporator, manager, agent,
attorney, representative or Affiliate of the parties to this Agreement or any of
their Affiliates will have any liability for any obligations or liabilities of
Sellers or Purchaser, as applicable, under this Agreement or any agreement
entered into in connection herewith of or for any claim based on, in respect of,
or by reason of, the transactions contemplated hereby and thereby. Any claim or
cause of action based upon, arising out of, or related to this Agreement or any
agreement, document or instrument contemplated hereby may only be brought
against Persons that are expressly named as parties hereto or thereto, and then
only with respect to the specific obligations set forth herein or therein. Other
than the parties hereto, no other party will have any liability or obligation
for any of the representations, warranties, covenants, agreements, obligations
or liabilities of any party

 

50



--------------------------------------------------------------------------------

hereto under this Agreement or the agreements, documents or instruments
contemplated hereby or of or for any Legal Proceeding based on, in respect of,
or by reason of, the transactions contemplated hereby or thereby (including the
breach, termination or failure to consummate such transactions), in each case
whether based on contract, tort, fraud, strict liability, other Laws or
otherwise and whether by piercing the corporate veil, by a claim by or on behalf
of a party hereto or another Person or otherwise. In no event will any Person be
liable to another Person for any remote, speculative or punitive damages with
respect to the transactions contemplated hereby.

11.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

[Signature page follows]

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

PURCHASER: GENERAL WIRELESS OPERATIONS INC. By:

/s/ Soohyung Kim

Name: Soohyung Kim



--------------------------------------------------------------------------------

RADIOSHACK CORPORATION By:

/s/ Robert C. Donohoo

Name: Robert C. Donohoo Title: Vice President and General Counsel ATLANTIC
RETAIL VENTURES, INC. By:

/s/ Robert C. Donohoo

Name: Robert C. Donohoo Title: President ITC SERVICE, INC. By:

/s/ Robert C. Donohoo

Name: Robert C. Donohoo Title: President MERCHANDISING SUPPORT SERVICES, INC.
By:

/s/ Robert C. Donohoo

Name: Robert C. Donohoo Title: Authorized Signatory RADIOSHACK GLOBAL SOURCING
CORPORATION By:

/s/ Robert C. Donohoo

Name: Robert C. Donohoo Title: President

 

53



--------------------------------------------------------------------------------

RADIOSHACK GLOBAL SOURCING, INC. By:

/s/ Robert C. Donohoo

Name: Robert C. Donohoo Title: President RS IG HOLDINGS INCORPORATED By:

/s/ Robert C. Donohoo

Name: Robert C. Donohoo Title: President SCK, INC. By:

/s/ Robert C. Donohoo

Name: Robert C. Donohoo Title: President TANDY FINANCE CORPORATION By:

/s/ Robert C. Donohoo

Name: Robert C. Donohoo Title: President TANDY HOLDINGS, INC. By:

/s/ Robert C. Donohoo

Name: Robert C. Donohoo Title: President

 

54



--------------------------------------------------------------------------------

TANDY INTERNATIONAL CORPORATION By:

/s/ Robert C. Donohoo

Name: Robert C. Donohoo Title: President TRS QUALITY INC. By:

/s/ Robert C. Donohoo

Name: Robert C. Donohoo Title: Authorized Signatory TE ELECTRONICS LP By:
RadioShack Corporation, General Partner By:

/s/ Robert C. Donohoo

Name: Robert C. Donohoo Title: Vice President and General Counsel IGNITION L.P.
By: RadioShack Corporation, General Partner By:

/s/ Robert C. Donohoo

Name: Robert C. Donohoo Title: Vice President and General Counsel RADIOSHACK
CUSTOMER SERVICE LLC By:

/s/ Robert C. Donohoo

Name: Robert C. Donohoo Title: Vice President and Secretary

 

55



--------------------------------------------------------------------------------

RADIOSHACK GLOBAL SOURCING LIMITED PARTNERSHIP By: RadioShack Corporation,
General Partner By:

/s/ Robert C. Donohoo

Name: Robert C. Donohoo Title: Vice President and General Counsel RSIGNITE, LLC
By:

/s/ Robert C. Donohoo

Name: Robert C. Donohoo Title: President TRADE AND SAVE LLC By:

/s/ Robert C. Donohoo

Name: Robert C. Donohoo Title: Authorized Signatory

 

56